OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-7141 Federated World Investment Series, Inc. (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated International High Income Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named fund was entitled to vote. Federated International Leaders Fund (formerly, Federated International Value Fund) IssuerName MeetingDate Ticker CUSIP ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status ABB Ltd. 04/26/2010 ABBN H0010V101 Non-Voting Meeting Note N/A N/A N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Non-Voting Meeting Note N/A N/A N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Non-Voting Meeting Note N/A N/A N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Presentation of Accounts and Reports Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Accounts and Reports Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Remuneration Report Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Allocation of Profits/Dividends; Transfer of Reserves Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Reduction of Share Capital Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Amendment to Par Value; Capital Distribution Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Amendments to Articles Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Amend Article 6 Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Amend Articles 32 and 33 Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Roger Agnelli Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Louis Hughes Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Hans Marki Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Michel de Rosen Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Michael Treschow Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Bernd Voss Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Jacob Wallenberg Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Elect Hubertus von Grunberg Mgmt TNA N/A Take No Action ABB Ltd. 04/26/2010 ABBN H0010V101 Appointment of Auditor Mgmt TNA N/A Take No Action Accor 06/29/2010 F00189120 Non-Voting Meeting Note N/A N/A N/A Voted Accor 06/29/2010 F00189120 Non-Voting Meeting Note N/A N/A N/A Voted Accor 06/29/2010 F00189120 Accounts and Reports Mgmt For For Voted Accor 06/29/2010 F00189120 Consolidated Accounts and Reports Mgmt For For Voted Accor 06/29/2010 F00189120 Allocation of Losses/Dividends Mgmt For For Voted Accor 06/29/2010 F00189120 Elect Sophie Gasperment Mgmt For For Voted Accor 06/29/2010 F00189120 Elect Thomas Barrack Mgmt For For Voted Accor 06/29/2010 F00189120 Elect Patrick Sayer Mgmt For For Voted Accor 06/29/2010 F00189120 Directors' Fees Mgmt For For Voted Accor 06/29/2010 F00189120 Related Party Transaction (Property Sales Agreement) Mgmt For For Voted Accor 06/29/2010 F00189120 Related Party Transaction (Contribution of SEIH Shares) Mgmt For For Voted Accor 06/29/2010 F00189120 Amendment to Severance Package (Gilles Pelisson) Mgmt For For Voted Accor 06/29/2010 F00189120 Severance Package (Jacques Stern) Mgmt For For Voted Accor 06/29/2010 F00189120 Addendum to Employment Contract (Jacques Stern) Mgmt For For Voted Accor 06/29/2010 F00189120 Authority to Repurchase Shares Mgmt For For Voted Accor 06/29/2010 F00189120 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Accor 06/29/2010 F00189120 Cancellation of Contributed Shares Mgmt For For Voted Accor 06/29/2010 F00189120 Spin-off (New Services Holding) Mgmt For For Voted Accor 06/29/2010 F00189120 Authority to Carry Out Formalities Mgmt For For Voted Accor 06/29/2010 F00189120 Non-Voting Meeting Note N/A N/A N/A Voted Adecco SA 05/11/2010 ADEN H00392318 Non-Voting Meeting Note N/A N/A N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Non-Voting Meeting Note N/A N/A N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Accounts and Reports Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Compensation Policy Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Ratification of Board Acts Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Jakob Baer Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Rolf Dorig Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Andreas Jacobs Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Francis Mer Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Thomas O'Neill Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect David N. Prince Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Wanda Rapaczynski Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Judith Sprieser Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Alexander Gut Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Appointment of Auditor Mgmt TNA N/A Take No Action Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Meeting Note N/A N/A N/A Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Agenda Item N/A N/A N/A Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Agenda Item N/A N/A N/A Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Accounts and Reports Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Agenda Item N/A N/A N/A Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Agenda Item N/A N/A N/A Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Allocation of Profit Mgmt For Against Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Agenda Item N/A N/A N/A Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Ratification of Management Board Acts Mgmt Against Against Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Ratification of Supervisory Board Acts Mgmt Against Against Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Elect Karel Vuursteen Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Elect Antony Burgmans Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Elect Louis Hughes Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Amendment to Compensation Policy Mgmt Abstain Against Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Authority to Repurchase Shares Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Amendments to Articles Mgmt For For Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Agenda Item N/A N/A N/A Voted Akzo Nobel N.V. 04/28/2010 AKZA N01803100 Non-Voting Meeting Note N/A N/A N/A Voted Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Meeting Note N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Meeting Note N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Meeting Note N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Accounts and Reports Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Board Size Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Directors and Auditors' Fees Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Election of Directors Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Nomination Committee Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Compensation Guidelines Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Authority to Repurchase and Issue Treasury Shares Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Long Term Incentive Plan Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action AXA 04/29/2010 AXA F06106102 Non-Voting Meeting Note N/A N/A N/A Voted AXA 04/29/2010 AXA F06106102 Non-Voting Meeting Note N/A N/A N/A Voted AXA 04/29/2010 AXA F06106102 Non-Voting Meeting Note N/A N/A N/A Voted AXA 04/29/2010 AXA F06106102 Accounts and Reports Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Consolidated Accounts and Reports Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Allocation of Profits/Dividends Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Related Party Transactions Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Supplementary Retirement Benefits (Henri de Castries, Denis Duverne and Francois Pierson) Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Severance Package and Retirement Benefits (Henri de Castries) Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Severance Package and Retirement Benefits (Denis Duverne) Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Norbert Dentressangle Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Appointment of Auditor (Mazars) Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Appointment of Alternate Auditor (Jean-Brice de Turkheim) Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Authority to Repurchase Shares Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Authority to Issue Shares w/o Preemptive Rights for the Benefit of Overseas Employees Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Amendment to Governing Structure; Correlative Amendment of Articles Mgmt Against Against Voted AXA 04/29/2010 AXA F06106102 Amendments to Articles 7, 8 and 10 Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Henri de Castries Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect DenisDuverne Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Jacques d'Armand de Chateauvieux Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Norbert Dentressangle Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Jean-Martin Folz Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Anthony Hamilton Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Francois Martineau Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Giuseppe Mussari Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Ramon de Oliveira Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Michel Pebereau Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Dominique Reiniche Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Ezra Suleiman Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect IsabelleKocher Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Lee Suet Fern Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Elect Wendy Cooper ShrHoldr For For Voted AXA 04/29/2010 AXA F06106102 Elect John Coultrap ShrHoldr Against For Voted AXA 04/29/2010 AXA F06106102 Elect Paul Geiersbach ShrHoldr Against For Voted AXA 04/29/2010 AXA F06106102 Elect Sebastien Herzog ShrHoldr Against For Voted AXA 04/29/2010 AXA F06106102 Elect Rodney Koch ShrHoldr Against For Voted AXA 04/29/2010 AXA F06106102 Elect Jason Steinberg ShrHoldr Against For Voted AXA 04/29/2010 AXA F06106102 Directors' Fees Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Authority to Carry Out Formalities Mgmt For For Voted AXA 04/29/2010 AXA F06106102 Non-Voting Meeting Note N/A N/A N/A Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Non-Voting Meeting Note N/A N/A N/A Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Accounts and Reports; Ratification of Board Acts Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Allocation of Profits/Dividends Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Elect angel Jado Becerro de Bengoa Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Elect Francisco Javier Botin-Sanz de Sautuola y O'Shea Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Elect Isabel Tocino Biscarolasaga Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Elect Fernando de Asua alvarez Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Elect Alfredo Saenz Abad Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Appointment of Auditor Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Authority to Repurchase Shares Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Authority to Issue Script Dividend Mgmt Against Against Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Non-Voting Agenda Item N/A N/A N/A Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Authority to Issue Script Dividend Mgmt Against Against Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Non-Voting Agenda Item N/A N/A N/A Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Authority to Issue Convertible and Non-Convertible Debt Instruments Mgmt Against Against Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Long-Term Incentive Plan Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 UK Employee Stock Purchase Plan Mgmt Against Against Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Authority to Carry Out Formalities Mgmt For For Voted Banco Santander S.A. 06/11/2010 SAN E19790109 Remuneration Report Mgmt Abstain Against Voted BAYER AG 04/30/2010 BAY D0712D163 Non-Voting Meeting Note N/A N/A N/A Voted BAYER AG 04/30/2010 BAY D0712D163 Non-Voting Meeting Note N/A N/A N/A Voted BAYER AG 04/30/2010 BAY D0712D163 Presentation of Accounts and Reports; Allocation of Profits/Dividends Mgmt For For Voted BAYER AG 04/30/2010 BAY D0712D163 Ratification of Management Board Acts Mgmt Against Against Voted BAYER AG 04/30/2010 BAY D0712D163 Ratification of Supervisory Board Acts Mgmt Against Against Voted BAYER AG 04/30/2010 BAY D0712D163 Compensation Policy Mgmt Abstain Against Voted BAYER AG 04/30/2010 BAY D0712D163 Increase in Authorized Capital I Mgmt For For Voted BAYER AG 04/30/2010 BAY D0712D163 Increase in Authorized Capital II Mgmt For For Voted BAYER AG 04/30/2010 BAY D0712D163 Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt For For Voted BAYER AG 04/30/2010 BAY D0712D163 Authority to Repurchase Shares Mgmt For For Voted BAYER AG 04/30/2010 BAY D0712D163 Amendments to Articles Mgmt For For Voted BAYER AG 04/30/2010 BAY D0712D163 Appointment of Auditor Mgmt For For Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Non-Voting Meeting Note N/A N/A N/A Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Non-Voting Meeting Note N/A N/A N/A Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Non-Voting Agenda Item N/A N/A N/A Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Allocation of Profits/Dividends Mgmt For For Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Ratification of Management Board Acts Mgmt Against Against Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Ratification of Supervisory Board Acts Mgmt Against Against Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Appointment of Auditor Mgmt Against Against Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Elect Henning Kagermann Mgmt For For Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Amendments to Articles Mgmt For For Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Compensation Policy Mgmt Abstain Against Voted Bayerische Motoren Werke AG (BMW) 05/18/2010 BMW D12096109 Intra-company Contracts/Control Agreements Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Non-Voting Meeting Note N/A N/A N/A Voted BNP Paribas 05/12/2010 BNP F1058Q238 Non-Voting Meeting Note N/A N/A N/A Voted BNP Paribas 05/12/2010 BNP F1058Q238 Non-Voting Meeting Note N/A N/A N/A Voted BNP Paribas 05/12/2010 BNP F1058Q238 Consolidated Accounts and Reports Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Accounts and Reports Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Allocation of Profits/Dividends; Form of Dividend Payment Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Related Party Transactions Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Repurchase Shares Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Elect Louis Schweitzer Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Elect Michel Tilmant Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Elect Emiel VanBroekhoven Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Elect MeglenaKuneva Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Elect Jean-Laurent Bonnafe Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Directors' Fees Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Global Dilution Ceiling on Increases in Capital w/o Preemptive Rights Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Increase Capital Through Capitalizations Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Global Dilution Ceiling on Increases in Capital w/ or w/out Preemptive Rights Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Issue Shares Under Employee Savings Plan Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Merger by Absorption of Fortis Banque France Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Amendments to Articles Related to the Repurchase of Preferred Shares Mgmt For For Voted BNP Paribas 05/12/2010 BNP F1058Q238 Authority to Carry Out Formalities Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Accounts and Reports Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Allocation of Profits/Dividends Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Directors' Fees Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Elect Kwek Leng Beng Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Elect HAN Vo-Ta Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Elect Yeo Liat Kok Philip Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Elect CHEE Keng Soon Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Elect TANG See Chim Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted City Developments Limited 04/28/2010 C09 V23130111 Non-Voting Agenda Item N/A N/A N/A Voted City Developments Limited 04/28/2010 C09 V23130111 Non-Voting Agenda Item N/A N/A N/A Voted City Developments Limited 04/28/2010 C09 V23130111 Authority to Issue Shares at Discount Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Authority to Repurchase Shares Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Non-Voting Agenda Item N/A N/A N/A Voted City Developments Limited 04/28/2010 C09 V23130111 Non-Voting Agenda Item N/A N/A N/A Voted City Developments Limited 04/28/2010 C09 V23130111 Authority to Grant Awards and Issue Shares under the City Developments Share Option Scheme 2001 Mgmt Against Against Voted City Developments Limited 04/28/2010 C09 V23130111 Renewal of Related Party Transactions Mgmt For For Voted City Developments Limited 04/28/2010 C09 V23130111 Non-Voting Agenda Item N/A N/A N/A Voted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Accept Financial Statements and Statutory Reports Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Approve Allocation of Income and Dividends of EUR 0.30 per A Bearer Share and EUR 0.03 per B Registered Share Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Approve Discharge of Board and Senior Management Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Johann Rupert as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Jean-Paul Aeschimann as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Franco Cologni as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Lord Douro as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Yves-Andre Istel as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Richard Lepeu as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Ruggero Magnoni as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Simon Murray as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Alain Perrin as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Norbert Platt as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Alan Quasha as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Lord Renwick of Clifton as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Jan Rupert as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Juergen Schrempp as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Reelect Martha Wikstrom as Director Mgmt N/A N/A Unvoted Compagnie Financiere Richemont SA 09/09/2009 H25662158 Ratify PricewaterhouseCoopers as Auditors Mgmt N/A N/A Unvoted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Non-Voting Meeting Note N/A N/A N/A Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Non-Voting Meeting Note N/A N/A N/A Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Non-Voting Agenda Item N/A N/A N/A Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Remuneration Report Mgmt Abstain Against Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Accounts and Reports Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Ratification of Board and Management Acts Mgmt Against Against Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Allocation of Profits/Dividends Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Amendments to Articles Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Elect Noreen Doyle Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Elect Aziz Syriani Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Elect David Syz Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Elect Peter Weibel Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Elect Jassim bin Hamad J.J. Al Thani Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Elect Robert Benmosche Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Appointment of Auditor Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Appointment of Special Auditor Mgmt For For Voted CREDIT SUISSE GROUP 04/30/2010 CSGN H3698D419 Transaction of Other Business Mgmt Against Against Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Accounts and Reports Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Kunio Suzuki Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Tatsuo Tanaka Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Eiichi Yoshikawa Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect David WONG Shou-Yeh Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Robert SZE Tsai-To Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Peter Birch Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Robert SZE Tsai-To Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Directors' Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Authority to Repurchase Shares Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Authority to Issue Repurchased Shares Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Non-Voting Meeting Note N/A N/A N/A Voted Daimler AG 04/14/2010 DAI D1668R123 Non-Voting Meeting Note N/A N/A N/A Voted Daimler AG 04/14/2010 DAI D1668R123 Non-Voting Meeting Note N/A N/A N/A Voted Daimler AG 04/14/2010 DAI D1668R123 Non-Voting Agenda Item N/A N/A N/A Voted Daimler AG 04/14/2010 DAI D1668R123 Ratification of Management Board Acts Mgmt Against Against Voted Daimler AG 04/14/2010 DAI D1668R123 Ratification of Supervisory Board Acts Mgmt Against Against Voted Daimler AG 04/14/2010 DAI D1668R123 Compensation Policy Mgmt Abstain Against Voted Daimler AG 04/14/2010 DAI D1668R123 Appointment of Auditor Mgmt For For Voted Daimler AG 04/14/2010 DAI D1668R123 Authority to Repurchase Shares Mgmt For For Voted Daimler AG 04/14/2010 DAI D1668R123 Authority to Repurchase Shares Using Equity Derivatives Mgmt For For Voted Daimler AG 04/14/2010 DAI D1668R123 Elect Paul Achleitner Mgmt For For Voted Daimler AG 04/14/2010 DAI D1668R123 Amendments to Articles Mgmt For For Voted Daimler AG 04/14/2010 DAI D1668R123 Amendments to Articles Mgmt For For Voted Daimler AG 04/14/2010 DAI D1668R123 Authority to Issue Convertible Debt Instruments Mgmt For For Voted Daimler AG 04/14/2010 DAI D1668R123 Non-Voting Meeting Note N/A N/A N/A Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Authority to Repurchase Shares Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Accounts and Reports Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Allocation of Profits/Dividends Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Directors' Fees Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Special Remuneration for KOH Boon Hwee Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Elect ANG Kong Hua Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Elect John Ross Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Elect KWA Chong Seng Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Elect Ambat Ravi Shankar Menon Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Elect Piyush Gupta Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Elect Peter SEAH Lim Huat Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Elect Andrew Buxton Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Authority to Grant Awards and Issue Shares under Employee Incentive Plans Mgmt For For Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted DBS Group Holdings Ltd 04/30/2010 D05 Y20246107 Authority to Issue Shares under the DBSH Scrip Dividend Scheme Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Accept Financial Statements and Statutory Reports Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Approve Remuneration Report Mgmt Abstain Against Voted Diageo plc 10/14/2009 G42089113 Approve Final Dividend of 22.2 Pence Per Ordinary Share Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Re-elect Laurence Danon as Director Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Re-elect Lord (Clive) Hollick of Notting Hill as Director Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Re-elect Paul Walsh as Director Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Elect Peggy Bruzelius as Director Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Elect Betsy Holden as Director Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Reappoint KPMG Audit plc as Auditors of the Company Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Authorise Board to Fix Remuneration of Auditors Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Authorise Issue of Equity with Pre-emptive Rights Under a General Authority up to GBP 241,092,000 and an Additional Amount Pursuant to a Rights Issue of up to GBP 482,185,000 After Deducting Any Securities Issued Under the General Authority Mgmt Against Against Voted Diageo plc 10/14/2009 G42089113 If Resolution 11 is Passed, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 39,842,000 Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Authorise 249,964,000 Ordinary Shares for Market Purchase Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Authorise the Company and its Subsidiaries to Make EU Political Donations to Political Parties, to Make EU Political Donations to Political Organisations Other Than Political Parties and to Incur EU Political Expenditure up to GBP 200,000 Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Approve Diageo plc 2009 Discretionary Incentive Plan Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Approve Diageo plc 2009 Executive Long Term Incentive Plan Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Approve Diageo plc 2009 International Sharematch Plan Mgmt Against Against Voted Diageo plc 10/14/2009 G42089113 Authorise Board to Establish Future Share Plans for the Benefit of Employees Overseas Based on the Diageo plc 2009 Discretionary Incentive Plan, the Diageo plc 2009 Executive Long Term Incentive Plan and the Diageo plc 2009 International Sharematch Plan Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Approve Diageo plc 2009 Irish Sharesave Scheme Mgmt Against Against Voted Diageo plc 10/14/2009 G42089113 Amend Diageo plc Executive Share Option Plan Mgmt Against Against Voted Diageo plc 10/14/2009 G42089113 Amend Diageo plc 2008 Senior Executive Share Option Plan Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Amend Diageo plc Senior Executive Share Option Plan Mgmt Against Against Voted Diageo plc 10/14/2009 G42089113 Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice Mgmt For For Voted Diageo plc 10/14/2009 G42089113 Adopt New Articles of Association Mgmt For For Voted Givaudan S.A. 03/25/2010 GIVN H3238Q102 Non-Voting Meeting Note N/A N/A N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Non-Voting Meeting Note N/A N/A N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Accounts and Reports Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Ratification of Board Acts Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Increase in Authorized Capital Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Amendment to Corporate Purpose Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Amendments to Articles Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Elect Irina du Bois Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Elect Peter Kappeler Mgmt TNA N/A Take No Action Givaudan S.A. 03/25/2010 GIVN H3238Q102 Appointment of Auditor Mgmt TNA N/A Take No Action Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Report of the Audit Committee Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Report on Tax Compliance Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Authority to Increase Legal Reserve Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Authority to Repurchase Shares Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Allocation of Dividends Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Ratification of Board and CEO Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Ratification of Board and CEO Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Ratification of Board and CEO Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Ratification of Board and CEO Acts; Election of Directors; Election of Committee Members; Fees Mgmt For For Voted Grupo Aeroportuario del Sureste S.A.B. de CV 04/26/2010 ASUR 40051E202 Election of Meeting Delegates Mgmt For For Voted Grupo Televisa 04/30/2010 TLEVISA 40049J206 Election of Directors Mgmt For N/A Voted Grupo Televisa 04/30/2010 TLEVISA 40049J206 Election of Meeting Delegates Mgmt For N/A Voted Grupo Televisa 12/10/2009 TLEVISA 40049J206 Special Dividend Mgmt Against Against Voted Grupo Televisa 12/10/2009 TLEVISA 40049J206 Election of Meeting Delegates Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Accept Financial Statements and Statutory Reports Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Approve Final Dividend Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Reelect Ronald Joseph Arculli as Director Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Reelect Laura Lok Yee Chen as Director Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Reelect Pak Wai Liu as Director Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Authorize Board to Fix the Remuneration of Directors Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For For Voted HANG LUNG PROPERTIES LTD 10/20/2009 Y30166105 Authorize Reissuance of Repurchased Shares Mgmt Against Against Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Accounts and Reports Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Directors' Remuneration Report Mgmt Abstain Against Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect Rona Fairhead Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect Michael Geoghegan Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect Stephen Green Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect Gwyn Morgan Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect Narayana Murthy Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect Simon Robertson Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect John Thornton Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Elect Sir Brian Williamson Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Amendments to New Articles Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 UK Share Incentive Plan Extension Mgmt For For Voted HSBC Holdings PLC 05/28/2010 HSBA G4634U169 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Accounts and Reports Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Directors' Remuneration Report Mgmt Abstain Against Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Allocation of Profits/Dividends Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Elect Ken Burnett Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Elect Dominique Comolli Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Elect Robert Dyrbus Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Elect Charles Knott Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Elect Iain Napier Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Appointment of Auditor Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Authority to Set Auditor's Fees Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 EU Political Donations Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Authority to Repurchase Shares Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted IMPERIAL TOBACCO GROUP PLC 02/02/2010 IMT G4721W102 Adoption of New Articles Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Ann Berzin Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect John Bruton Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Jared Cohon Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Gary Forsee Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Peter Godsoe Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Edward Hagenlocker Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Constance Horner Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Michael Lamach Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Theodore Martin Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Orin Smith Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Richard Swift Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Tony White Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Advisory Vote on Executive Compensation Mgmt Against Against Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Ratification of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Accounts and Reports Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Directors' Remuneration Report Mgmt Abstain Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Allocation of Profits/Dividends Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Elect Graham Allan Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Elect Ralph Kugler Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Elect David Webster Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Appointment of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Authority to Set Auditor's Fees Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Authorisation of Political Donations Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Non-Voting Agenda Item N/A N/A N/A Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Non-Voting Agenda Item N/A N/A N/A Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Non-Voting Agenda Item N/A N/A N/A Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Non-Voting Agenda Item N/A N/A N/A Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Non-Voting Agenda Item N/A N/A N/A Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Authority to Repurchase Shares Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Non-Voting Agenda Item N/A N/A N/A Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Adoption of New Articles Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG G4804L122 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect JosephCanion Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect Edward Lawrence Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect James Robertson Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect Phoebe Wood Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Ratification of Auditor Mgmt For For Voted Janus Capital Group Inc. 04/29/2010 JNS 47102X105 Elect Richard Weil Mgmt For For Voted Janus Capital Group Inc. 04/29/2010 JNS 47102X105 Elect G. Andrew Cox Mgmt For For Voted Janus Capital Group Inc. 04/29/2010 JNS 47102X105 Elect Deborah Gatzek Mgmt For For Voted Janus Capital Group Inc. 04/29/2010 JNS 47102X105 Elect Robert Parry Mgmt For For Voted Janus Capital Group Inc. 04/29/2010 JNS 47102X105 Elect Jock Patton Mgmt For For Voted Janus Capital Group Inc. 04/29/2010 JNS 47102X105 Ratification of Auditor Mgmt For For Voted Janus Capital Group Inc. 04/29/2010 JNS 47102X105 2010 Long Term Incentive Stock Plan Mgmt Against Against Voted Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Non-Voting Meeting Note N/A N/A N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Non-Voting Meeting Note N/A N/A N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Accounts and Reports Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Ratification of Board andManagement Acts Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Elect Rolf Jetzer Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Elect Gareth Penny Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Elect Daniel Sauter Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Elect Claire Giraut Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Appointment of Auditor Mgmt TNA N/A Take No Action Julius Baer Group Ltd. 04/08/2010 BAER H4414N103 Amendments to Articles Mgmt TNA N/A Take No Action Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Non-Voting Meeting Note N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Non-Voting Meeting Note N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Non-Voting Agenda Item N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Accounts and Reports Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Non-Voting Agenda Item N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Non-Voting Agenda Item N/A N/A N/A Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Allocation of Profits/Dividends Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Ratification of Management Board Acts Mgmt Against Against Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Ratification of Supervisory Board Acts Mgmt Against Against Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Elect Gottfried Dutine Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Elect Rudy Provoost Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Elect Andrea Ragnetti Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Elect Steve Rusckowski Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Authority to Repurchase Shares Mgmt For For Voted Koninklijke Philips Electronics N.V. 03/25/2010 PHIA N6817P109 Non-Voting Agenda Item N/A N/A N/A Voted L'Oreal 04/27/2010 OR F58149133 Non-Voting Meeting Note N/A N/A N/A Voted L'Oreal 04/27/2010 OR F58149133 Non-Voting Meeting Note N/A N/A N/A Voted L'Oreal 04/27/2010 OR F58149133 Non-Voting Meeting Note N/A N/A N/A Voted L'Oreal 04/27/2010 OR F58149133 Accounts and Reports Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Consolidated Accounts and Reports Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Allocation of Profits/Dividends Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Retirement Benefits (Jean-Paul Agon) Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Elect Lindsay Owen-Jones Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Elect Jean-Paul Agon Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Elect Francisco Castaner Basco Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Elect Charles-Henri Filippi Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Elect Xavier Fontanet Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Elect Marc Ladreit de Lacharriere Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Appointment of Auditor and Alternate Auditor Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Appointment of Auditor; Replacement of Alternate Auditor Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Authority to Repurchase Shares Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted L'Oreal 04/27/2010 OR F58149133 Authority to Carry Out Formalities Mgmt For For Voted Media Prima Berhad 12/17/2009 MEDIA Y5946D100 Acquisition Mgmt For For Voted Media Prima Berhad 12/17/2009 MEDIA Y5946D100 Warrant Issuance Mgmt For For Voted Media Prima Berhad 12/17/2009 MEDIA Y5946D100 Issuance of Bonds with Detachable Warrants Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Accounts and Reports Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Allocation of Profits/Dividends Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Elect Sir Adrian Montague Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Elect Charles-Henri Dumon Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Directors' Remuneration Report Mgmt Abstain Against Voted Michael Page International PLC 05/21/2010 MPI G68694119 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Authorisation of Political Donations Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Adoption of New Articles Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Michael Page International PLC 05/21/2010 MPI G68694119 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Authority to Repurchase Shares Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Michael Page International PLC 05/21/2010 MPI G68694119 Executive Share Option Scheme Mgmt For For Voted Nestle S.A. 04/15/2010 NESN H57312649 Non-Voting Meeting Note N/A N/A N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Non-Voting Meeting Note N/A N/A N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Accounts and Reports Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Compensation Report Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Elect Peter Brabeck-Letmathe Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Elect Steven Hoch Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Elect Andre Kudelski Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Elect Jean-Rene Fourtou Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Elect Titia de Lange Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Elect Jean-Pierre Roth Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Appointment of Auditor Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Reduction in Share Capital Mgmt TNA N/A Take No Action Nestle S.A. 04/15/2010 NESN H57312649 Amendments to Article 4 Mgmt TNA N/A Take No Action Nexen Inc. 04/27/2010 NXY 65334H102 Elect William Berry Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Robert Bertram Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Dennis Flanagan Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect S. Barry Jackson Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Kevin Jenkins Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect A. Anne McLellan Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Eric Newell Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Thomas O'Neill Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Marvin Romanow Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Francis Saville Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect John Willson Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Elect Victor Zaleschuk Mgmt For For Voted Nexen Inc. 04/27/2010 NXY 65334H102 Appointment of Auditor Mgmt For For Voted NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Non-Voting Meeting Note N/A N/A N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Non-Voting Meeting Note N/A N/A N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Consolidated Accounts and Reports Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Accounts and Reports Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Remuneration Report Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Stig Eriksson Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Antoine Firmenich Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Edgar Fluri Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Robert Lilja Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Rolf Watter Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Daniela Bosshardt-Hengartner Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Raymund Breu Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Heino von Prondzynski Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Oern Stuge Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Appointment of Auditor Mgmt TNA N/A Take No Action Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Christopher Burley Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect William Doyle Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect John Estey Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Charles Hoffman Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Dallas Howe Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Alice Laberge Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Keith Martell Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Jeffrey McCaig Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Mary Mogford Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Paul Schoenhals Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect E. Robert Stromberg Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Elect Elena Viyella de Paliza Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Appointment of Auditor Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 2010 Performance Option Plan Mgmt For For Voted Potash Corp. of Saskatchewan Inc. 05/06/2010 POT 73755L107 Advisory Vote on Executive Compensation Mgmt Against Against Voted SAP AG 06/08/2010 SAP D66992104 Non-Voting Meeting Note N/A N/A N/A Voted SAP AG 06/08/2010 SAP D66992104 Non-Voting Meeting Note N/A N/A N/A Voted SAP AG 06/08/2010 SAP D66992104 Non-Voting Meeting Note N/A N/A N/A Voted SAP AG 06/08/2010 SAP D66992104 Non-Voting Agenda Item N/A N/A N/A Voted SAP AG 06/08/2010 SAP D66992104 Allocation of Profits/Dividends Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Ratification of Management Board Acts Mgmt Against Against Voted SAP AG 06/08/2010 SAP D66992104 Ratification of Supervisory Board Acts Mgmt Against Against Voted SAP AG 06/08/2010 SAP D66992104 Compensation Policy Mgmt Abstain Against Voted SAP AG 06/08/2010 SAP D66992104 Appointment of Auditor Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Amendments to Articles Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Amend Article 17(3) Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Amend Article 18(2) Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Amend Article 18(5) Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Amend Article 18(6) Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Amend Article 19(2) Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Amend Article 20(4) Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Cancel Existing Authorized Capital I & II Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Increase in Authorized Capital I Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Increase in Authorized Capital II Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Increase in Authorized Capital III Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Authority to Repurchase Shares Mgmt For For Voted SAP AG 06/08/2010 SAP D66992104 Supervisory Board Members' Fees Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Accounts and Reports Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Directors' Remuneration Report Mgmt Abstain Against Voted Schroders PLC 05/06/2010 SDR G7860B102 Elect Robin Buchanan Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Elect Michael Miles Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Elect Merlyn Lowther Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Elect Bruno Schroder Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Appointment of Auditor Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Authority to Set Auditor's Fees Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Non-Voting Agenda Item N/A N/A N/A Voted Schroders PLC 05/06/2010 SDR G7860B102 2010 Long-Term Incentive Plan Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Authority to Repurchase Shares Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Non-Voting Agenda Item N/A N/A N/A Voted Schroders PLC 05/06/2010 SDR G7860B102 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Schroders PLC 05/06/2010 SDR G7860B102 Adoption of New Articles Mgmt For For Voted Signet Jewelers Limited 06/17/2010 SIG G81276100 Elect Robert Blanchard Mgmt For For Voted Signet Jewelers Limited 06/17/2010 SIG G81276100 Elect Terry Burman Mgmt For For Voted Signet Jewelers Limited 06/17/2010 SIG G81276100 Appointment of Auditor Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Non-Voting Meeting Note N/A N/A N/A Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Accounts and Reports Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Allocation of Profits/Dividends Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect Patrick CHAN Kwok Wai Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect Dicky Peter YIP Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect Richard WONG Yue Chim Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect Marvin CHEUNG Kin Tung Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect Eric LI Ka Cheung Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect WOO Po Shing Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect William KWAN Cheuk Yin Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect Clement LO Chiu Chun Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Elect Thomas KWOK Ping Kwong Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Directors' Fees Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Authority to Repurchase Shares Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Authority to Issue Repurchased Shares Mgmt Against Against Voted Sun Hung Kai Properties Limited 12/03/2009 Y82594121 Non-Voting Meeting Note N/A N/A N/A Voted Sun Life Financial Inc. 05/19/2010 SLF Elect William Anderson Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect John Clappison Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect David Ganong Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Germaine Gibara Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Krystyna Hoeg Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect David Kerr Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Idalene Kesner Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Mitchell Merin Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Bertin Nadeau Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Ronald Osborne Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Hugh Segal Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect Donald Stewart Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Elect James Sutcliffe Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Sun Life Financial Inc. 05/19/2010 SLF Advisory Vote on Executive Compensation Mgmt For For Voted Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Non-Voting Meeting Note N/A N/A N/A Take No Action Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Non-Voting Meeting Note N/A N/A N/A Take No Action Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Accounts and Reports Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Ratification of Board Acts Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Election of Directors Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Appointment of Auditor Mgmt TNA N/A Take No Action Swatch Group Ltd. (The) 05/12/2010 UHR H83949141 Amendments to Articles Mgmt TNA N/A Take No Action Television Francaise - TF1 04/15/2010 TFI F91255103 Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Accounts and Reports; Ratification of Board Acts Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Consolidated Accounts and Reports Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Related Party Transactions Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Allocation of Profits/Dividends Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Ratification of the Co-option of Claude Berda Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Elect Alain Pouyat Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Acknowledgment of Election of Employee Representatives Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Repurchase Shares Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Issue Shares and/or Convertible Securities through a Public Offer w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Increase Share Issuance Limit Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Set Offering Price of Shares Issued Through Public Offer or Private Placement w/o Preemptive Rights Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Carry Out Formalities Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Non-Voting Meeting Note N/A N/A N/A Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Non-Voting Meeting Note N/A N/A N/A Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Non-Voting Agenda Item N/A N/A N/A Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Allocation of Profits/Dividends Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Ratification of Management Board Acts Mgmt Against Against Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Ratification of Supervisory Board Acts Mgmt Against Against Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Approval of Compensation Policy Mgmt Abstain Against Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Elect Hans-Peter Keitel Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Elect Ulrich Lehner Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Elect Bernhard Pellens Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Elect Henning Schulte-Noelle Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Elect Christian Streiff Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Elect Jurgen Thumann Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Elect Beatrice Weder di Mauro Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Appointment of Auditor Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Authority to Repurchase Shares Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Authority to Repurchase Shares Using Derivatives Mgmt For For Voted Thyssenkrupp AG 01/21/2010 TKA D8398Q119 Amendments to Articles Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director M. Jay Allison Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director James C. Day Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Richard T. Du Moulin Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director J. Wayne Leonard Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Jon C. Madonna Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Joseph H. Netherland Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Richard A. Pattarozzi Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Nicholas Sutton Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Cindy B. Taylor Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Dean E. Taylor Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Jack E. Thompson Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Approve Omnibus Stock Plan Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Ratify Auditors Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Accounts and Reports Mgmt Abstain Against Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Ratification of Board Acts Mgmt Against Against Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Allocation of Profits/Dividends Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Amendments to Articlesto Change Place of Incorportation Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Renewal of Share Capital Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Amendment to Par Value Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Amendments to Articles to Comply with The Swiss Federal Act on Intermediated Securities ("FISA") Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Elect Steven Newman Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Elect Thomas Cason Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Elect Robert Sprague Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Elect J. Michael Talbert Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Elect John Whitmire Mgmt For For Voted Transocean Ltd. 05/14/2010 RIG H8817H100 Appointment of Auditor Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Authority to Repurchase Shares Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Amendments to Articles Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Authority to Issue Shares under United Overseas Bank Limited Scrip Dividend Scheme Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Accounts and Reports Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Allocation of Profits/Dividends Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Directors' Fees Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Special Allowance to WEE Cho Yaw Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Elect WONG Meng Meng Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Elect Philip YEO Liat Kok Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Elect WEE Cho Yaw Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Elect LIM Pin Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Elect NGIAM Tong Dow Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Elect CHAM Tao Soon Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Non-Voting Agenda Item N/A N/A N/A Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Authority to Issue Preferred Shares Mgmt For For Voted United Overseas Bank Limited 04/30/2010 U11 V96194127 Non-Voting Agenda Item N/A N/A N/A Voted Volvo AB 04/14/2010 VOLV.A Non-Voting Meeting Note N/A N/A N/A Voted Volvo AB 04/14/2010 VOLV.A Non-Voting Meeting Note N/A N/A N/A Voted Volvo AB 04/14/2010 VOLV.A Non-Voting Meeting Note N/A N/A N/A Voted Volvo AB 04/14/2010 VOLV.A Non-Voting Agenda Item N/A N/A N/A Voted Volvo AB 04/14/2010 VOLV.A Election of Presiding Chairman Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Voting List Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Agenda Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Election of Individuals to Check Minutes Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Compliance with Rules of Convocation Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Non-Voting Agenda Item N/A N/A N/A Voted Volvo AB 04/14/2010 VOLV.A Non-Voting Agenda Item N/A N/A N/A Voted Volvo AB 04/14/2010 VOLV.A Accounts and Reports Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Allocation of Profits/Dividends Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Ratification of Board and Management Acts Mgmt Against Against Voted Volvo AB 04/14/2010 VOLV.A Board Size Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Directors' Fees Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Authority to Set Auditor's Fees Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Election of Directors Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Appointment of Auditor Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Nominating Committee Mgmt For For Voted Volvo AB 04/14/2010 VOLV.A Compensation Guidelines Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Non-Voting Meeting Note N/A N/A N/A Voted Wing Hang Bank 05/27/2010 Y9588K109 Non-Voting Meeting Note N/A N/A N/A Voted Wing Hang Bank 05/27/2010 Y9588K109 Accounts and Reports Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Allocation of Profits/Dividends Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Elect Patrick FUNG Yuk Bun Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Elect Frank WANG Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Elect TUNG Chee Chen Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Directors' Fees Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Authority to Repurchase Shares Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Authority to Issue Repurchased Shares Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Amendments to Articles Mgmt For For Voted Wing Hang Bank 05/27/2010 Y9588K109 Adoption of Amended Articles Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Accounts and Reports Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Directors' Remuneration Report Mgmt Abstain Against Voted WPP PLC 06/29/2010 G9787K108 Advisory Vote on Corporate Responsibility Report Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Elect Paul Richardson Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Elect Philip Lader Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Elect Esther Dyson Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Elect John Quelch Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Elect Stanley Morten Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted WPP PLC 06/29/2010 G9787K108 Authority to Repurchase Shares Mgmt For For Voted WPP PLC 06/29/2010 G9787K108 Non-Voting Agenda Item N/A N/A N/A Voted WPP PLC 06/29/2010 G9787K108 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Yara International ASA 05/11/2010 YAR R9900C106 Non-Voting Meeting Note N/A N/A N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Non-Voting Meeting Note N/A N/A N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Election of Presiding Chairman; Election of Individual to check Minutes Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Compensation Policy Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Election of Directors Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Directors' Fees Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Nominating Committee Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Amendment Regarding Meeting Documents Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Authority to Repurchase Shares Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Non-Voting Meeting Note N/A N/A N/A Take No Action Federated International Small-Mid Company Fund IssuerName MeetingDate Ticker CUSIP ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status 361 Degrees International Ltd. 11/05/2009 G88493104 Accept Financial Statements and Statutory Reports (Voting) Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Declare a Final Dividend of RMB6.5 Cents per Share Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Reelect Ding Wuhao as Director Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Reelect Ding Huihuang as Director Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Reelect Sun Xianhong as Director Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Approve Remuneration of Directors Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Approve Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Authorize Share Repurchase Program Mgmt For For Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt Against Against Voted 361 Degrees International Ltd. 11/05/2009 G88493104 Authorize Reissuance of Repurchased Shares Mgmt Against Against Voted Actelion Ltd. 05/04/2010 ATLN H0032X135 Non-Voting Meeting Note N/A N/A N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Non-Voting Meeting Note N/A N/A N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Accounts and Reports Mgmt TNA N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Elect Werner Henrich Mgmt TNA N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Elect Armin Kessler Mgmt TNA N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Elect Jean Malo Mgmt TNA N/A Take No Action Actelion Ltd. 05/04/2010 ATLN H0032X135 Appointment of Auditor Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Non-Voting Meeting Note N/A N/A N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Non-Voting Meeting Note N/A N/A N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Accounts and Reports Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Compensation Policy Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Ratification of Board Acts Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Jakob Baer Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Rolf Dorig Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Andreas Jacobs Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Francis Mer Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Thomas O'Neill Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect David N. Prince Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Wanda Rapaczynski Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Judith Sprieser Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Elect Alexander Gut Mgmt TNA N/A Take No Action Adecco SA 05/11/2010 ADEN H00392318 Appointment of Auditor Mgmt TNA N/A Take No Action Adidas AG 05/06/2010 ADS D0066B102 Non-Voting Meeting Note N/A N/A N/A Voted Adidas AG 05/06/2010 ADS D0066B102 Non-Voting Meeting Note N/A N/A N/A Voted Adidas AG 05/06/2010 ADS D0066B102 Non-Voting Agenda Item N/A N/A N/A Voted Adidas AG 05/06/2010 ADS D0066B102 Allocation of Profits/Dividends Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Ratification of Management Board Acts Mgmt Against Against Voted Adidas AG 05/06/2010 ADS D0066B102 Ratification of Supervisory Board Acts Mgmt Against Against Voted Adidas AG 05/06/2010 ADS D0066B102 Compensation Policy Mgmt Abstain Against Voted Adidas AG 05/06/2010 ADS D0066B102 Amendments to Articles Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Increase in Authorized Capital Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Cancellation of Contingent Capital 1991/I Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Cancellation of Contingent Capital 2003/II Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Authority to Repurchase Shares Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Authority to Repurchase Shares Using Equity Derivatives Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Dematerialization of Bearer Shares Mgmt For For Voted Adidas AG 05/06/2010 ADS D0066B102 Appointment of Auditor Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Accounts and Reports Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Directors' Remuneration Report Mgmt Abstain Against Voted Aggreko PLC 04/28/2010 AGK G0116S102 Allocation of Profits/Dividends Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Elect Rupert Soames Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Elect George Walker Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Appointment of Auditor Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Authority to Set Auditor's Fees Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Aggreko PLC 04/28/2010 AGK G0116S102 Non-Voting Agenda Item N/A N/A N/A Voted Aggreko PLC 04/28/2010 AGK G0116S102 Non-Voting Agenda Item N/A N/A N/A Voted Aggreko PLC 04/28/2010 AGK G0116S102 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Non-Voting Agenda Item N/A N/A N/A Voted Aggreko PLC 04/28/2010 AGK G0116S102 Non-Voting Agenda Item N/A N/A N/A Voted Aggreko PLC 04/28/2010 AGK G0116S102 Authority to Repurchase Shares Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Non-Voting Agenda Item N/A N/A N/A Voted Aggreko PLC 04/28/2010 AGK G0116S102 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Aggreko PLC 04/28/2010 AGK G0116S102 Adoption of New Articles Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Ralph Cunningham Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Germaine Gibara Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Russel Girling Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Susan Henry Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Russell Horner Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect A. Anne McLellan Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect David Lesar Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect John Lowe Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Derek Pannell Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Frank Proto Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Michael Wilson Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Elect Victor Zaleschuk Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Appointment of Auditor Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Shareholder Rights Plan Mgmt For For Voted Agrium Inc. 05/12/2010 AGU Advisory Vote on Executive Compensation Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Non-Voting Meeting Note N/A N/A N/A Voted Aixtron AG 05/18/2010 AIX D0198L143 Non-Voting Meeting Note N/A N/A N/A Voted Aixtron AG 05/18/2010 AIX D0198L143 Non-Voting Agenda Item N/A N/A N/A Voted Aixtron AG 05/18/2010 AIX D0198L143 Allocation of Profits/Dividends Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Ratification of Management Board Acts Mgmt Against Against Voted Aixtron AG 05/18/2010 AIX D0198L143 Ratification of Supervisory Board Acts Mgmt Against Against Voted Aixtron AG 05/18/2010 AIX D0198L143 Remuneration Policy Mgmt Abstain Against Voted Aixtron AG 05/18/2010 AIX D0198L143 Appointment of Auditor Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Authority to Repurchase Shares Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Increase in Authorized Capital I Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Increase in Authorized Capital II Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Authority to Issue Convertible Debt Instruments Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Amendments to Articles Mgmt For For Voted Aixtron AG 05/18/2010 AIX D0198L143 Conversion of Legal Form Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Accounts and Reports Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Allocation of Profits/Dividends Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Directors' Remuneration Report Mgmt Abstain Against Voted Amec PLC 05/13/2010 AMEC G02604117 Approval of Remuneration Policy Mgmt Abstain Against Voted Amec PLC 05/13/2010 AMEC G02604117 Elect Jock Green-Armytage Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Elect Samir Brikho Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Appointment of Auditor Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Authority to Set Auditor's Fees Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Adoption of New Articles Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Amec PLC 05/13/2010 AMEC G02604117 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Authority to Repurchase Shares Mgmt For For Voted Amec PLC 05/13/2010 AMEC G02604117 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Andritz AG 03/26/2010 ANDR A11123105 Non-Voting Meeting Note N/A N/A N/A Voted Andritz AG 03/26/2010 ANDR A11123105 Non-Voting Meeting Note N/A N/A N/A Voted Andritz AG 03/26/2010 ANDR A11123105 Presentation of Accounts and Reports Mgmt For For Voted Andritz AG 03/26/2010 ANDR A11123105 Allocation of Profits/Dividends Mgmt For For Voted Andritz AG 03/26/2010 ANDR A11123105 Ratification of Management Board Acts Mgmt Against Against Voted Andritz AG 03/26/2010 ANDR A11123105 Ratification of Supervisory Board Acts Mgmt Against Against Voted Andritz AG 03/26/2010 ANDR A11123105 Supervisory Board Fees Mgmt For For Voted Andritz AG 03/26/2010 ANDR A11123105 Appointment of Auditor Mgmt For For Voted Andritz AG 03/26/2010 ANDR A11123105 Election of Supervisory Board Members Mgmt For For Voted Andritz AG 03/26/2010 ANDR A11123105 Amendments to Articles Mgmt For For Voted Andritz AG 03/26/2010 ANDR A11123105 Stock Option Plan Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Non-Voting Meeting Note N/A N/A N/A Voted ANTA Sports Products Limited 04/09/2010 G04011105 Accounts and Reports Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Allocation of Final Dividends Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Allocation of Special Dividends Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Elect DING Shizhong Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Elect ZHENG Jie Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Elect DAI Zhongchuan Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Directors' Fees Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Authority to Repurchase Shares Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Authority to Issue Repurchased Shares Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Extension of the Term of the Sportswear Sales Agreement with Guangzhou Anda and Annual Caps Mgmt For For Voted ANTA Sports Products Limited 04/09/2010 G04011105 Non-Voting Meeting Note N/A N/A N/A Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Accounts and Reports Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Directors' Remuneration Report Mgmt Abstain Against Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Allocation of Profits/Dividends Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Elect Charles Bailey Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Elect William Hayes Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Elect Gonzalo Menendez Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Elect Daniel Yarur Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Non-Voting Agenda Item N/A N/A N/A Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Non-Voting Agenda Item N/A N/A N/A Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Non-Voting Agenda Item N/A N/A N/A Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Non-Voting Agenda Item N/A N/A N/A Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Authority to Repurchase Shares Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Non-Voting Agenda Item N/A N/A N/A Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Antofagasta PLC 06/09/2010 ANTO G0398N128 Adoption of New Articles Mgmt For For Voted Aquarius Platinum Limited 08/21/2009 G0440M128 Ratify Issuance of 46,330,000 Shares Under the Placing Agreement Mgmt For For Voted Aquarius Platinum Limited 08/21/2009 G0440M128 Ratify the Issuance of 65,000 Convertible Bonds and Approve the Issuance of Shares Upon the Conversion of Bonds Mgmt For For Voted Aquarius Platinum Limited 08/21/2009 G0440M128 Approve the Issuance of Shares in Connection with the FirstPlats Agreement Mgmt For For Voted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Non-Voting Meeting Note N/A N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Non-Voting Agenda Item N/A N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Non-Voting Agenda Item N/A N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Non-Voting Agenda Item N/A N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Re-elect Timothy Freshwater Mgmt N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Re-elect G. Edward Haslam Mgmt N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Elect Zwelakhe Mankazana Mgmt N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Ratify/Approve Issue of Securities (Ridge Options) Mgmt N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Ratify Issue of Securities (Imbani Option and Zijin Warrants) Mgmt N/A N/A Unvoted Aquarius Platinum Limited 11/27/2009 AQP G0440M128 Appoint Auditor and Authorise Directors to Set Fees Mgmt N/A N/A Unvoted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Meeting Note N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Accounts and Reports Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Ratification of Management Board Acts Mgmt Against Against Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Ratification of Supervisory Board Acts Mgmt Against Against Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Allocation of Profits/Dividends Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Amendment to Compensation Policy Mgmt Abstain Against Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Performance Share Grants to Management Board (Revised Compensation Policy) Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Performance Share Grants (Current Compensation Policy) Mgmt Against Against Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Performance Stock Options (Current Compensation Policy) Mgmt Against Against Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Stock Option Grants to Employees Mgmt Against Against Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Authority to Repurchase Shares Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Authority to Cancel Shares Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Authority to Cancel Additional Shares Mgmt For For Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASML Holding N.V. 03/24/2010 ASML N07059178 Non-Voting Agenda Item N/A N/A N/A Voted ASOS plc 09/30/2009 G0536Q108 Accept Financial Statements and Statutory Reports Mgmt For For Voted ASOS plc 09/30/2009 G0536Q108 Re-elect Lord Waheed Alli as Director Mgmt For For Voted ASOS plc 09/30/2009 G0536Q108 Re-elect Nicholas Robertson as Director Mgmt For For Voted ASOS plc 09/30/2009 G0536Q108 Elect Nicholas Beighton as Director Mgmt For For Voted ASOS plc 09/30/2009 G0536Q108 Elect Mary Turner as Director Mgmt For For Voted ASOS plc 09/30/2009 G0536Q108 Elect Karen Jones as Director Mgmt For For Voted ASOS plc 09/30/2009 G0536Q108 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise the Board to Determine Their Remuneration Mgmt Against Against Voted ASOS plc 09/30/2009 G0536Q108 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to GBP 863,240 Mgmt Against Against Voted ASOS plc 09/30/2009 G0536Q108 Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights 258,970 Mgmt For For Voted ASOS plc 09/30/2009 G0536Q108 Adopt New Articles of Association Mgmt For For Voted Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Meeting Note N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Meeting Note N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Meeting Note N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Accounts and Reports Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Board Size Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Directors and Auditors' Fees Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Election of Directors Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Nomination Committee Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Compensation Guidelines Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Authority to Repurchase and Issue Treasury Shares Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Long Term Incentive Plan Mgmt TNA N/A Take No Action Assa Abloy AB 04/22/2010 ASSA-B W0817X105 Non-Voting Agenda Item N/A N/A N/A Take No Action Autonomy Corporation plc 03/24/2010 AU G0669T101 Accounts and Reports Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Directors' Remuneration Report Mgmt Abstain Against Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Elect Robert Webb Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Elect Sushovan Hussain Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Elect Michael Lynch Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Elect John McMonigall Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Elect Richard Perle Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Elect Barry Ariko Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Appointment of Auditor Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Authority to Set Auditor's Fees Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Authority to Repurchase Shares Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Autonomy Corporation plc 03/24/2010 AU G0669T101 Adoption of New Articles Mgmt For For Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Approve Minutes Mgmt Abstain Against Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Report on Results of Operations Mgmt For For Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Accounts and Reports Mgmt For For Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Allocation of Profits/Dividends Mgmt For For Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Election of Directors (Slate) Mgmt For For Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Directors' Fees Mgmt For For Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Banpu Public plc 04/02/2010 BANPU Y0697Z111 Other Business Mgmt Against Against Voted Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Presentation of Accounts and Reports Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Ratification of Management Board Acts Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Ratification of Supervisory Board Acts Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Supervisory Board Members' Fees Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Election of Supervisory Board Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Appointment of Auditor Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Authority to Repurchase Shares Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Authority to Issue Treasury Shares Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Amendments to Articles Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Increase in Authorized Capital Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Non-Voting Agenda Item N/A N/A N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Amendments to Articles Mgmt TNA N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Non-Voting Meeting Note N/A N/A N/A Take No Action Bwin Interactive Entertainment AG 05/18/2010 BWIN A1156L102 Non-Voting Meeting Note N/A N/A N/A Take No Action Cap Gemini 05/27/2010 CAP F13587120 Non-Voting Meeting Note N/A N/A N/A Voted Cap Gemini 05/27/2010 CAP F13587120 Non-Voting Meeting Note N/A N/A N/A Voted Cap Gemini 05/27/2010 CAP F13587120 Accounts and Reports; Ratification of Board Acts Mgmt Abstain Against Voted Cap Gemini 05/27/2010 CAP F13587120 Consolidated Accounts and Reports Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Related Party Transactions Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Allocation of Profits/Dividends Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Yann Delabriere Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Paul Hermelin Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Michel Jalabert Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Serge Kampf Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Philip Laskawy Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Ruud van Ommeren Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Terry Ozan Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Bruno Roger Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Elect Laurence Dors Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Appointment of Censor (Pierre Hessler) Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Appointment of Censor (Geoff Unwin) Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Repurchase Shares Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Increase Capital through Capitalizations Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Global Ceilings on Increases in Capital Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Issue Shares and/or Convertible Securities through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Increase Share Issuance Limit Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Set Offering Price of Shares Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Amendments Regarding Designation of Vice Chairman Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Authority to Carry Out Formalities Mgmt For For Voted Cap Gemini 05/27/2010 CAP F13587120 Non-Voting Meeting Note N/A N/A N/A Voted Cap Gemini 05/27/2010 CAP F13587120 Non-Voting Meeting Note N/A N/A N/A Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Accounts and Reports Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Directors' Remuneration Report Mgmt Abstain Against Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Allocation of Profits/Dividends Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Elect Paul Pindar Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Elect Simon Pilling Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Elect Bill Grimsey Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Appointment of Auditor Mgmt Against Against Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Authority to Set Auditor's Fees Mgmt Against Against Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Authority to Repurchase Shares Mgmt For For Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Non-Voting Agenda Item N/A N/A N/A Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 SAYE Plan Renewal Mgmt Against Against Voted Capita Group plc (The) 05/11/2010 CPI G1846J115 Deferred Annual Bonus Plan Renewal Mgmt For For Voted Cetip SA Balcao Organizado Ativos Derivatos 04/30/2010 CTIP3 P23840104 Non-Voting Meeting Note N/A N/A N/A Take No Action Cetip SA Balcao Organizado Ativos Derivatos 04/30/2010 CTIP3 P23840104 Non-Voting Meeting Note N/A N/A N/A Take No Action Cetip SA Balcao Organizado Ativos Derivatos 04/30/2010 CTIP3 P23840104 Accounts and Reports Mgmt TNA N/A Take No Action Cetip SA Balcao Organizado Ativos Derivatos 04/30/2010 CTIP3 P23840104 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Cetip SA Balcao Organizado Ativos Derivatos 04/30/2010 CTIP3 P23840104 Remuneration Policy Mgmt TNA N/A Take No Action Cheil Worldwide Inc. 03/19/2010 Y1296G108 Non-Voting Meeting Note N/A N/A N/A Voted Cheil Worldwide Inc. 03/19/2010 Y1296G108 Accounts and Allocation of Profits/Dividends Mgmt For For Voted Cheil Worldwide Inc. 03/19/2010 Y1296G108 Stock Split Mgmt For For Voted Cheil Worldwide Inc. 03/19/2010 Y1296G108 Amendments to Articles Mgmt For For Voted Cheil Worldwide Inc. 03/19/2010 Y1296G108 Election of Directors (Slate) Mgmt For For Voted Cheil Worldwide Inc. 03/19/2010 Y1296G108 Directors' Fees Mgmt For For Voted Cheil Worldwide Inc. 03/19/2010 Y1296G108 Corporate Auditor's Fees Mgmt For For Voted Cheil Worldwide Inc. 03/19/2010 Y1296G108 Non-Voting Meeting Note N/A N/A N/A Voted China Everbright International Limited 12/14/2009 Y14226107 Non-Voting Meeting Note N/A N/A N/A Voted China Everbright International Limited 12/14/2009 Y14226107 Waste Water Treatment Agreement and Annual Caps Mgmt For For Voted China Everbright International Limited 12/14/2009 Y14226107 Operation and Maintenance Agreement and Annual Caps Mgmt For For Voted China Everbright International Limited 12/14/2009 Y14226107 Revised 2009 Annual Caps Mgmt For For Voted China Everbright International Limited 12/14/2009 Y14226107 Non-Voting Meeting Note N/A N/A N/A Voted China National Building Material Co Ltd 08/24/2009 Y15045100 Approve Share Acquisition Agreements Between the Company, Sanshi Group, Parent and Shanghai Lixin Zhongcheng Asset and Equity Management Mgmt For For Voted China National Building Material Co Ltd 08/24/2009 Y15045100 Elect Cui Xingtai as Executive Director Mgmt Against Against Voted China National Building Material Co Ltd 08/24/2009 Y15045100 Amend Articles Re: Board Composition Mgmt For For Voted CHINA SOUTH LOCOMOTIVE & ROLLING STOCK CORPORATION 08/07/2009 Y1516V109 Approve Issuance of Medium-Term Notes in the Aggregate Principal Amount Not Exceeding RMB 4 Billion Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Accounts and Reports Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Directors' Remuneration Report Mgmt Abstain Against Voted Cobham PLC 05/06/2010 COB G41440143 Allocation of Profits/Dividends Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Elect Marcus Beresford Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Elect Mark Ronald Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Elect Andy Stevens Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Elect Warren Tucker Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Elect JohnDevaney Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Appointment of Auditor Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Authority to Set Auditor's Fees Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Authority to Repurchase Shares Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Non-Voting Agenda Item N/A N/A N/A Voted Cobham PLC 05/06/2010 COB G41440143 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Cobham PLC 05/06/2010 COB G41440143 Non-Voting Agenda Item N/A N/A N/A Voted Cobham PLC 05/06/2010 COB G41440143 Non-Voting Agenda Item N/A N/A N/A Voted Cobham PLC 05/06/2010 COB G41440143 Non-Voting Agenda Item N/A N/A N/A Voted Cobham PLC 05/06/2010 COB G41440143 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Non-Voting Agenda Item N/A N/A N/A Voted Cobham PLC 05/06/2010 COB G41440143 Adoption of New Articles Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Renewal of Share Incentive Plan Mgmt For For Voted Cobham PLC 05/06/2010 COB G41440143 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Non-Voting Meeting Note N/A N/A N/A Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Non-Voting Meeting Note N/A N/A N/A Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Accounts and Reports Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Allocation of Final Dividends Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Allocation of Special Dividends Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Elect FOK Tung Ling Mgmt Against Against Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Elect YAO Yan Mgmt Against Against Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Elect Kevin LAU Siu Ki Mgmt Against Against Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Elect LIU Cai Mgmt Against Against Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Directors' Fees Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Authority to Repurchase Shares Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Authority to Issue Repurchased Shares Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Refreshment of Share Option Scheme Mgmt For For Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Bonus Share Issue Mgmt Against Against Voted Comba Telecom Systems Holdings Ltd 05/24/2010 G22972106 Non-Voting Meeting Note N/A N/A N/A Voted COMBA TELECOM SYSTEMS HOLDINGS LTD 10/09/2009 G22972106 Authorize Capitalization of HK$9.6 Million Standing to the Share Premium Account and Application of Such Amount for Payment in Full of 96.0 Million Shares (Bonus Share) on the Basis of One Bonus Share for Every 10 Shares Held Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Accounts and Reports Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Directors' Remuneration Report Mgmt Abstain Against Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Elect Peter Hill Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Elect Francois Wanecq Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Elect Jeff Harris Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Appointment of Auditor Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Authority to Set Auditor's Fees Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Non-Voting Agenda Item N/A N/A N/A Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Authority to Repurchase Shares Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Non-Voting Agenda Item N/A N/A N/A Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Authorisation of Political Donations Mgmt For For Voted Cookson Group PLC 05/13/2010 CKSN G24108246 Authority to Set General Meeting Notice Period at 14 Days. Mgmt For For Voted Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Non-Voting Meeting Note N/A N/A N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Non-Voting Meeting Note N/A N/A N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Non-Voting Meeting Note N/A N/A N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Accounts and Reports Mgmt TNA N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Election of Directors Mgmt TNA N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Non-Voting Meeting Note N/A N/A N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Non-Voting Meeting Note N/A N/A N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Amend Article 6 Mgmt TNA N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Increase in Authorized Capital Mgmt TNA N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Publication of Company Notices Mgmt TNA N/A Take No Action Cyrela Brazil Realty Sa 04/30/2010 CYRE3 P34085103 Remuneration Policy Mgmt TNA N/A Take No Action Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Non-Voting Meeting Note N/A N/A N/A Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Accounts and Reports Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Kunio Suzuki Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Tatsuo Tanaka Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Eiichi Yoshikawa Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect David WONG Shou-Yeh Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Robert SZE Tsai-To Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Peter Birch Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Elect Robert SZE Tsai-To Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Directors' Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Authority to Repurchase Shares Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Authority to Issue Repurchased Shares Mgmt For For Voted Dah Sing Financial Holdings Limited 05/28/2010 Y19182107 Non-Voting Meeting Note N/A N/A N/A Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Accounts and Reports Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Elect Colin Goodall Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Elect D. Ian Rawlinson Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Directors' Remuneration Report Mgmt Abstain Against Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Appointment of Auditor Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Authority to Set Auditor's Fee Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Non-Voting Agenda Item N/A N/A N/A Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Non-Voting Agenda Item N/A N/A N/A Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Adoption of New Articles Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Non-Voting Agenda Item N/A N/A N/A Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Non-Voting Agenda Item N/A N/A N/A Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Authority to Repurchase Shares Mgmt For For Voted Dana Petroleum PLC 06/14/2010 DNX G26503113 Non-Voting Agenda Item N/A N/A N/A Voted Diagnosticos da America SA 02/01/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Voted Diagnosticos da America SA 02/01/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Voted Diagnosticos da America SA 02/01/2010 DASA3 P3589C109 Stock Split Mgmt For For Voted Diagnosticos da America SA 02/01/2010 DASA3 P3589C109 Reconciliation of Share Capital Mgmt For For Voted Diagnosticos da America SA 02/01/2010 DASA3 P3589C109 Increase in Authorized Capital Mgmt For For Voted Diagnosticos da America SA 02/01/2010 DASA3 P3589C109 Consolidated Articles of Association Mgmt For For Voted Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Accounts and Reports Mgmt TNA N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Capital Budget Mgmt TNA N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Remuneration Policy Mgmt TNA N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Amendments to Articles Mgmt TNA N/A Take No Action Diagnosticos da America SA 04/28/2010 DASA3 P3589C109 Consolidated Version of Articles Mgmt TNA N/A Take No Action Diagnosticos da America SA 06/09/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 06/09/2010 DASA3 P3589C109 Amendments to Articles Mgmt TNA N/A Take No Action Diagnosticos da America SA 06/09/2010 DASA3 P3589C109 Consolidated Version of Articles of Association Mgmt TNA N/A Take No Action Diagnosticos da America SA 06/09/2010 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 12/01/2009 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 12/01/2009 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 12/01/2009 DASA3 P3589C109 Merger by Absorption Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/01/2009 DASA3 P3589C109 Merger Agreement Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/01/2009 DASA3 P3589C109 Ratification of Appointment of Appraiser Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/01/2009 DASA3 P3589C109 Valuation Report Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/01/2009 DASA3 P3589C109 Authority to Carry Out Formalities Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/28/2009 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Voted Diagnosticos da America SA 12/28/2009 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Voted Diagnosticos da America SA 12/28/2009 DASA3 P3589C109 Stock Split Mgmt For For Voted Diagnosticos da America SA 12/28/2009 DASA3 P3589C109 Amendments to Articles Regarding Share Capital Mgmt For For Voted Diagnosticos da America SA 12/28/2009 DASA3 P3589C109 Amendments to Articles Regarding Authorized Capital Mgmt For For Voted Diagnosticos da America SA 12/28/2009 DASA3 P3589C109 Consolidated Articles of Association Mgmt For For Voted Diagnosticos da America SA 12/31/2009 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 12/31/2009 DASA3 P3589C109 Non-Voting Meeting Note N/A N/A N/A Take No Action Diagnosticos da America SA 12/31/2009 DASA3 P3589C109 Merger by Absorption Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/31/2009 DASA3 P3589C109 Merger Agreement Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/31/2009 DASA3 P3589C109 Ratification of Appointment of Appraiser Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/31/2009 DASA3 P3589C109 Valuation Report Mgmt TNA N/A Take No Action Diagnosticos da America SA 12/31/2009 DASA3 P3589C109 Authority to Carry Out Formalities Mgmt TNA N/A Take No Action Disco Corporation 06/25/2010 J12327102 Allocation of Profits/Dividends Mgmt For For Voted Disco Corporation 06/25/2010 J12327102 Bonus Mgmt For For Voted Disco Corporation 06/25/2010 J12327102 Stock Option Plan Mgmt For For Voted Ezra Holdings Limited 02/03/2010 5DN Y2401G108 Authority to Repurchase Shares Mgmt For For Voted Ezra Holdings Limited 02/03/2010 5DN Y2401G108 Non-Voting Agenda Item N/A N/A N/A Voted Ezra Holdings Limited 02/03/2010 5DN Y2401G108 Non-Voting Agenda Item N/A N/A N/A Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Accounts and Reports Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Allocation of Profits/Dividends Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Elect Lionel LEE Chye Tek Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Elect WONG Bheet Huan Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Elect TAY Chin Kwang Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Elect NGO Get Ping Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Directors' Fees Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Non-Voting Agenda Item N/A N/A N/A Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted Ezra Holdings Limited 12/22/2009 5DN Y2401G108 Authority to Grant Awards and Issue Shares under Ezra Employees' Share Option Scheme Mgmt For For Voted Ezra Holdings Ltd. 10/14/2009 Y2401G108 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Mgmt Against Against Voted Ezra Holdings Ltd. 10/14/2009 Y2401G108 Approve Issuance of Shares without Preemptive Rights at a Discount of Up to 20 Percent of the Weighted Average Price Per Share Mgmt Against Against Voted Faiveley SA 09/22/2009 F3438R118 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Approve Financial Statements and Discharge Management Board Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Approve Allocation of Income and Dividends of EUR 1 per Share Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Approve Remuneration of Directors in the Aggregate Amount of EUR 100,600 Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Approve Auditors' Special Report Regarding Related-Party Transactions Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Ratify Appointment of Maurice Marchand-Tonel as Supervisory Board Member Mgmt Against Against Voted Faiveley SA 09/22/2009 F3438R118 Ratify Appointment of Christopher Spencer as Supervisory Board Member Mgmt Against Against Voted Faiveley SA 09/22/2009 F3438R118 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plan Mgmt Against Against Voted Faiveley SA 09/22/2009 F3438R118 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.44 Million with the Possibility Not to Offer to the Public Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Change Company Name to Faiveley Transport and Amend Article 3 of Bylaws Accordingly Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Amend Article 15 of Bylaws Re: Management Board Size Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Amend Article 19 of Bylaws Re: Election of Employee Shareholders' Representative on the Board Mgmt For For Voted Faiveley SA 09/22/2009 F3438R118 Authorize Filing of Required Documents/Other Formalities Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 02/08/2010 EO F3445A108 Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 02/08/2010 EO F3445A108 Ratification of the Co-Option of Philippe Varin Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Ratification of the Co-Option of Frederic Saint-Geours Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Election of Lee Gardner Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Appoint Mr. Eric Bourdais De Charbonniere as a Director, for a 6-year period Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Authority to Carry Out Formalities Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Contribution in Kind of EMCON Technologies Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Authority to Grant Restricted Shares Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Authority to Carry Out Formalities Mgmt For For Voted Faurecia 02/08/2010 EO F3445A108 Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 05/26/2010 EO F3445A108 Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 05/26/2010 EO F3445A108 Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 05/26/2010 EO F3445A108 Non-Voting Meeting Note N/A N/A N/A Voted Faurecia 05/26/2010 EO F3445A108 Accounts and Reports; Consolidated Accounts and Reports Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Allocation of Profits/Dividends Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Related Party Transactions Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Elect Hans-Georg Harter Mgmt Against Against Voted Faurecia 05/26/2010 EO F3445A108 Authority to Repurchase Shares Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Authority to Carry Out Formalities Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted Faurecia 05/26/2010 EO F3445A108 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Authority to Increase Share Issuance Limit Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Authority to Set Offering Price of Shares Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Authority to Issue Shares and/or Convertible Securities through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Authority to Carry Out Formalities Mgmt For For Voted Faurecia 05/26/2010 EO F3445A108 Non-Voting Meeting Note N/A N/A N/A Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Accounts and Reports Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Allocation of Profits/Dividends Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Capital Expenditure Budget Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Election of Supervisory Council Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Remuneration Policy Mgmt Abstain Against Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Amend Article 8 Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Amend Articles 17 and 20 Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Amend Articles 20 and 22 Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Amend Article 22 Mgmt For For Voted Fibria Celulose SA 04/30/2010 FIBR3 31573A109 Amend Article 27 Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director Nigel R.G. Brunette Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director Patrick C. Evans Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director James P.W. Fisher Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director Robert M. Franklin Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director John W.W. Hick Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director Wayne S. Hill Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director Gordon T. Miller Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Elect Director Graham P. Wanblad Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Voted First Uranium Corporation 09/09/2009 FIU 33744R102 Approve Restricted Stock Unit Plan Mgmt For For Voted Fleury S.A. 03/01/2010 P418BW104 Non-Voting Meeting Note N/A N/A N/A Voted Fleury S.A. 03/01/2010 P418BW104 Non-Voting Meeting Note N/A N/A N/A Voted Fleury S.A. 03/01/2010 P418BW104 Merger Agreement Mgmt For For Voted Fleury S.A. 03/01/2010 P418BW104 Ratification of Appointment of Appraiser Mgmt For For Voted Fleury S.A. 03/01/2010 P418BW104 Valuation Report Mgmt For For Voted Fleury S.A. 03/01/2010 P418BW104 Merger by Absorption Mgmt For For Voted Fleury S.A. 03/01/2010 P418BW104 Authority to Carry Out Formalities Mgmt For For Voted Fleury SA 04/30/2010 FLRY3 P418BW104 Non-Voting Meeting Note N/A N/A N/A Take No Action Fleury SA 04/30/2010 FLRY3 P418BW104 Non-Voting Meeting Note N/A N/A N/A Take No Action Fleury SA 04/30/2010 FLRY3 P418BW104 Accounts and Reports Mgmt TNA N/A Take No Action Fleury SA 04/30/2010 FLRY3 P418BW104 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Fleury SA 04/30/2010 FLRY3 P418BW104 Capital Expenditure Budget Mgmt TNA N/A Take No Action Fleury SA 04/30/2010 FLRY3 P418BW104 Capital Expenditure Budget Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Non-Voting Meeting Note N/A N/A N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Non-Voting Meeting Note N/A N/A N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Opening of Meeting Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Election of Presiding Chairman and an Individual to Check Minutes; Meeting Notice and Agenda Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Authority to Issue Shares and Convertible Debt Instruments w/ or w/o Preemptive Rights Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Authority to Repurchase Shares Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Compensation Guidelines Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Directors' Fees Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Elect oivin Fjeldstad Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Amendments to Articles Mgmt TNA N/A Take No Action Fred. Olsen Energy ASA 05/26/2010 FOE R25663106 Non-Voting Meeting Note N/A N/A N/A Take No Action Fugro NV 05/06/2010 FUGRO N3385Q197 Non-Voting Meeting Note N/A N/A N/A Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Accounts and Reports Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Ratification of Management Board Acts Mgmt Against Against Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Ratification of Supervisory Board Acts Mgmt Against Against Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Allocation of Profits/Dividends Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Elect H.C. Scheffer Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Elect Frank Schreve Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Elect Gert-Jan Kramer Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Elect Thad Smith Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Elect P. Riel Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Elect A. Steenbakker Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Appointment of Auditor Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Amendment to Articles Regarding Repurchase of Shares Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Amendment to Articles Regarding the Right to Propose Items on the Agenda Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Amendments to Articles Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Authority to Repurchase Shares Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 05/06/2010 FUGRO N3385Q197 Non-Voting Agenda Item N/A N/A N/A Voted Fugro NV 09/16/2009 N3385Q197 Open Meeting Mgmt N/A N/A Unvoted Fugro NV 09/16/2009 N3385Q197 Elect J. Ruegg to Executive Board Mgmt N/A N/A Unvoted Fugro NV 09/16/2009 N3385Q197 Close Meeting Mgmt N/A N/A Unvoted Gafisa Sa 02/10/2010 GFSA3 Increase in Authorized Capital Mgmt For For Voted Gafisa Sa 02/10/2010 GFSA3 Stock Split Mgmt For For Voted Gafisa Sa 02/10/2010 GFSA3 Amendments to Articles Mgmt For For Voted Gafisa Sa 04/27/2010 GFSA3 Accounts and Reports Mgmt For For Voted Gafisa Sa 04/27/2010 GFSA3 Allocation of Profits/Dividends Mgmt For For Voted Gafisa Sa 04/27/2010 GFSA3 Election of Directors Mgmt For For Voted Gafisa Sa 04/27/2010 GFSA3 Remuneration Policy Mgmt Abstain Against Voted Gafisa Sa 04/27/2010 GFSA3 Reconciliation of Share Capital Mgmt For For Voted Gafisa Sa 04/27/2010 GFSA3 Amendments to Articles Mgmt For For Voted Gafisa Sa 04/27/2010 GFSA3 Consolidated Articles of Association Mgmt For For Voted Gafisa Sa 04/27/2010 GFSA3 Authority to Give Guarantees Mgmt For For Voted Gafisa Sa 05/18/2010 GFSA3 Merger Agreement Mgmt Abstain Against Voted Gafisa Sa 05/18/2010 GFSA3 Appointment of Appraiser Mgmt Abstain Against Voted Gafisa Sa 05/18/2010 GFSA3 Valuation Report Mgmt Abstain Against Voted Gafisa Sa 05/18/2010 GFSA3 Merger with Shertis Mgmt Abstain Against Voted Gafisa Sa 05/18/2010 GFSA3 Reconciliation of Share Capital Mgmt For For Voted Gafisa Sa 05/18/2010 GFSA3 Consolidated Version of Articles of Association Mgmt For For Voted Gafisa Sa 05/18/2010 GFSA3 Authority to Carry Out Formalities Mgmt Abstain Against Voted GAFISA SA 11/16/2009 Authorize Issuance of Non-Convertible Bonds in the Amount up to BRL 600 Million Mgmt For For Voted GAFISA SA 11/16/2009 Authorize Board of Directors to Set the Terms of the Debenture Issuance Mgmt For For Voted GAFISA SA 11/16/2009 Authorize Executive Officers to Execute Resolutions to Issue Debentures Mgmt For For Voted GAFISA SA 11/16/2009 Authorize Board to Ratify and Execute Approved Resolutions Mgmt For For Voted Gafisa Sa 12/14/2009 GFSA3 Protocol and Justification of the Merger Mgmt TNA N/A Take No Action Gafisa Sa 12/14/2009 GFSA3 Appointment of Appraiser Pursuant to the Merger Mgmt TNA N/A Take No Action Gafisa Sa 12/14/2009 GFSA3 Approval of Appraisal Report Pursuant to the Merger Mgmt TNA N/A Take No Action Gafisa Sa 12/14/2009 GFSA3 Approval of the Merger Mgmt TNA N/A Take No Action Gafisa Sa 12/14/2009 GFSA3 Assumption of Stock Options Pursuant to the Merger Mgmt TNA N/A Take No Action GEA Group AG 04/21/2010 GEA D28304109 Non-Voting Meeting Note N/A N/A N/A Voted GEA Group AG 04/21/2010 GEA D28304109 Non-Voting Meeting Note N/A N/A N/A Voted GEA Group AG 04/21/2010 GEA D28304109 Non-Voting Agenda Item N/A N/A N/A Voted GEA Group AG 04/21/2010 GEA D28304109 Allocation of Profits/Dividends Mgmt For For Voted GEA Group AG 04/21/2010 GEA D28304109 Ratification of Management Board Acts Mgmt Against Against Voted GEA Group AG 04/21/2010 GEA D28304109 Ratification of Supervisory Board Acts Mgmt Against Against Voted GEA Group AG 04/21/2010 GEA D28304109 Appointment of Auditor Mgmt For For Voted GEA Group AG 04/21/2010 GEA D28304109 Authority to Repurchase Shares Mgmt For For Voted GEA Group AG 04/21/2010 GEA D28304109 Increase in Authorized Capital Mgmt For For Voted GEA Group AG 04/21/2010 GEA D28304109 Authority to Issue Convertible Debt Instruments Mgmt For For Voted GEA Group AG 04/21/2010 GEA D28304109 Amendments to Articles Mgmt For For Voted Genomma Lab Internacional SAB de CV 04/22/2010 LABB P48318102 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For Voted Genomma Lab Internacional SAB de CV 04/22/2010 LABB P48318102 Election of Directors; Election of Chairmen of the Audit and Governance Committees; Fees Mgmt For For Voted Genomma Lab Internacional SAB de CV 04/22/2010 LABB P48318102 Authority to Cancel Shares and Reduce Share Capital Mgmt For For Voted Genomma Lab Internacional SAB de CV 04/22/2010 LABB P48318102 Stock Split Mgmt For For Voted Genomma Lab Internacional SAB de CV 04/22/2010 LABB P48318102 Authority to Repurchase Shares Mgmt For For Voted Genomma Lab Internacional SAB de CV 04/22/2010 LABB P48318102 Report on the Company's Bonus Plan for Management and Employees Mgmt For For Voted Genomma Lab Internacional SAB de CV 04/22/2010 LABB P48318102 Election of Meeting Delegates Mgmt For For Voted Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Meeting Note N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Meeting Note N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Meeting Note N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Agenda Item N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Election of Presiding Chairman Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Voting List Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Agenda Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Election of Individuals to Check Minutes Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Compliance with Rules of Convocation Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Agenda Item N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Agenda Item N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Agenda Item N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Agenda Item N/A N/A N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 CEO's Address Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Accounts and Reports Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Board Size Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Directors' Fees Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Election of Directors Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Compensation Guidelines Mgmt TNA N/A Take No Action Getinge AB 04/21/2010 GETI W3443C107 Non-Voting Agenda Item N/A N/A N/A Take No Action Giant Interactive Group Inc. 09/11/2009 GA Reelect Jason Nanchun Jiang as a Director Mgmt For For Voted Giant Interactive Group Inc. 09/11/2009 GA Reelect Peter Andrew Schloss as Director Mgmt For For Voted Giant Interactive Group Inc. 09/11/2009 GA Ratify Ernst & Young Hua Ming as Auditors Mgmt For For Voted Giant Interactive Group Inc. 09/11/2009 GA Transact Other Business (Non-Voting) Mgmt Against N/A Voted Gildemeister AG 05/14/2010 GIL D2825P117 Non-Voting Meeting Note N/A N/A N/A Voted Gildemeister AG 05/14/2010 GIL D2825P117 Non-Voting Meeting Note N/A N/A N/A Voted Gildemeister AG 05/14/2010 GIL D2825P117 Non-Voting Agenda Item N/A N/A N/A Voted Gildemeister AG 05/14/2010 GIL D2825P117 Allocation of Profits/Dividends Mgmt For For Voted Gildemeister AG 05/14/2010 GIL D2825P117 Ratification of Management Board Acts Mgmt Against Against Voted Gildemeister AG 05/14/2010 GIL D2825P117 Ratification of Supervisory Board Acts Mgmt Against Against Voted Gildemeister AG 05/14/2010 GIL D2825P117 Appointment of Auditor Mgmt For For Voted Gildemeister AG 05/14/2010 GIL D2825P117 Authority to Repurchase Shares Mgmt For For Voted Gildemeister AG 05/14/2010 GIL D2825P117 Amendments to Articles Mgmt For For Voted Gildemeister AG 05/14/2010 GIL D2825P117 Compensation Policy Mgmt Abstain Against Voted Gildemeister AG 05/14/2010 GIL D2825P117 Amendments to the Corporate Purpose Mgmt For For Voted Gildemeister AG 05/14/2010 GIL D2825P117 Increase in Authorized Capital Mgmt For For Voted Gildemeister AG 05/14/2010 GIL D2825P117 Elect Edgar Ernst Mgmt For For Voted Gildemeister AG 05/14/2010 GIL D2825P117 Elect Ulrich Hocker Mgmt For For Voted H. Lundbeck A/S 04/20/2010 LUN K4406L129 Non-Voting Meeting Note N/A N/A N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Non-Voting Meeting Note N/A N/A N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Non-Voting Agenda Item N/A N/A N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Accounts and Reports Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Elect Per Wold-Olsen Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Elect Thorleif Krarup Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Elect Peter Kurstein Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Elect Mats Petterson Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Elect Jes Ostergaard Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Elect Egil Bodd Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Appointment of Auditor Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Amendments to Articles Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Amendment Regarding Company Purpose Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Amendments to Articles Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Amendments to Articles Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Amendment Regarding Meeting Agenda Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Shareholder Proposal Regarding Prohibiting Voting for Prosecuted Nominees ShrHoldr N/A N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Shareholder Proposal Regarding Reversal of Voting Decisions ShrHoldr N/A N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Authority to Repurchase shares Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Authority to Carry Out Formalities Mgmt TNA N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Non-Voting Agenda Item N/A N/A N/A Take No Action H. Lundbeck A/S 04/20/2010 LUN K4406L129 Non-Voting Meeting Note N/A N/A N/A Take No Action Hengan International Group Company Limited 05/24/2010 G4402L151 Non-Voting Meeting Note N/A N/A N/A Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Non-Voting Meeting Note N/A N/A N/A Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Accounts and Reports Mgmt For For Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Allocation of Profits/Dividends Mgmt For For Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Elect SZE Man Bok Mgmt Against Against Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Elect HUNG Ching Shan Mgmt Against Against Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Elect Vincent LOO Hong Shing Mgmt Against Against Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Elect WANG Ming Fu Mgmt Against Against Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Directors' Fees Mgmt For For Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Authority to Repurchase Shares Mgmt For For Voted Hengan International Group Company Limited 05/24/2010 G4402L151 Authority to Issue Repurchased Shares Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Non-Voting Meeting Note N/A N/A N/A Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Michijiroh Kikawa Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Mitsuji Yamada Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Taiji Hasegawa Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Tohru Sakai Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Shinichi Mihara Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Hiroshi Tokushige Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Kiichi Uchibayashi Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect YoshioKubo Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Takashi Miyoshi Mgmt For For Voted Hitachi Construction Machinery Co. Ltd. 06/21/2010 J20244109 Elect Masahide Tanigaki Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Accounts and Reports Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Allocation of Profits/Dividends Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Directors' Fees Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Elect CH'NG Jit Koon Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Elect TAN Eng Bock Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Elect Desmond WOON Choon Leng Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Elect TAN Keng Boon Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Non-Voting Agenda Item N/A N/A N/A Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Non-Voting Agenda Item N/A N/A N/A Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Non-Voting Agenda Item N/A N/A N/A Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Authority to Grant Awards and Issue Shares under the Ho Bee Investment Ltd. Share Option Scheme Mgmt For For Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Non-Voting Agenda Item N/A N/A N/A Voted Ho Bee Investment Limited 04/29/2010 H13 Y3245N101 Accounts and Reports Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Non-Voting Meeting Note N/A N/A N/A Voted Hochtief AG 05/11/2010 HOT D33134103 Non-Voting Meeting Note N/A N/A N/A Voted Hochtief AG 05/11/2010 HOT D33134103 Non-Voting Agenda Item N/A N/A N/A Voted Hochtief AG 05/11/2010 HOT D33134103 Allocation of Profits/Dividends Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Ratification of Management Board Acts Mgmt Against Against Voted Hochtief AG 05/11/2010 HOT D33134103 Ratification of Supervisory Board Acts Mgmt Against Against Voted Hochtief AG 05/11/2010 HOT D33134103 Compensation Policy Mgmt Abstain Against Voted Hochtief AG 05/11/2010 HOT D33134103 Appointment of Auditor Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Authority to Repurchase Shares Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Authority to Issue Convertible Bonds; Increase in Conditional Capital Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Increase in Authorized Capital Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Amendment to Intra-company Contract Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Amendment to Intra-company Contract Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Amendment to Intra-company Contract Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Amendments to Articles Mgmt For For Voted Hochtief AG 05/11/2010 HOT D33134103 Elect Manfred Wennemer Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Elect J. Bruce Barraclough Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Elect Alan Hibben Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Elect W. Warren Holmes Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Elect John Knowles Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Elect Alan Lenczner Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Elect Kenneth Stowe Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Elect Wesley Voorheis Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Board Size Mgmt For For Voted HudBay Minerals Inc. 06/24/2010 HBM Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Hynix Semiconductor Inc. 03/26/2010 Y3817W109 Non-Voting Meeting Note N/A N/A N/A Voted Hynix Semiconductor Inc. 03/26/2010 Y3817W109 Accounts and Allocation of Profits/Dividends Mgmt For For Voted Hynix Semiconductor Inc. 03/26/2010 Y3817W109 Amendments to Articles Mgmt For For Voted Hynix Semiconductor Inc. 03/26/2010 Y3817W109 Election of Directors (Slate) Mgmt For For Voted Hynix Semiconductor Inc. 03/26/2010 Y3817W109 Election of Audit Committee Members (Slate) Mgmt For For Voted Hynix Semiconductor Inc. 03/26/2010 Y3817W109 Directors' Fees Mgmt For For Voted Hynix Semiconductor Inc. 03/26/2010 Y3817W109 Non-Voting Meeting Note N/A N/A N/A Voted HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Amendments to Articles Mgmt TNA N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Increase in Authorized Capital Mgmt TNA N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Consolidated Version of Articles of Association Mgmt TNA N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Correction to Meeting Minutes Mgmt TNA N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Ratification of EGM Resolutions Mgmt TNA N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Authority to Carry Out Formalities Mgmt TNA N/A Take No Action HYPERMARCAS SA 03/11/2010 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Take No Action HYPERMARCAS SA 03/26/2010 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Voted HYPERMARCAS SA 03/26/2010 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Voted HYPERMARCAS SA 03/26/2010 HYPE3 P5230A101 Accounts and Reports Mgmt For For Voted HYPERMARCAS SA 03/26/2010 HYPE3 P5230A101 Allocation of Profits/Dividends Mgmt For For Voted HYPERMARCAS SA 03/26/2010 HYPE3 P5230A101 Election of Directors Mgmt For For Voted HYPERMARCAS SA 03/26/2010 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Voted HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Meeting Note N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Acquisition of PomPom Produtos Higienicos and Industria Nacional de Artefatos de Latex Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Agenda Item N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Agenda Item N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Acquisition of Jontex Brand Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Appoint Appraiser Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Agenda Item N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Agenda Item N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Approve Merger Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Agenda Item N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Agenda Item N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Amendments to Articles Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Non-Voting Agenda Item N/A N/A N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Election of Directors Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Stock Split Mgmt TNA N/A Take No Action HYPERMARCAS SA 12/30/2009 HYPE3 P5230A101 Authority to Carry Out Formalities Mgmt TNA N/A Take No Action Hyundai Engineering & Construction Co., Ltd 03/19/2010 Y38382100 Non-Voting Meeting Note N/A N/A N/A Voted Hyundai Engineering & Construction Co., Ltd 03/19/2010 Y38382100 Accounts and Allocation of Profits/Dividends Mgmt For For Voted Hyundai Engineering & Construction Co., Ltd 03/19/2010 Y38382100 Election of Directors (Slate) Mgmt For For Voted Hyundai Engineering & Construction Co., Ltd 03/19/2010 Y38382100 Election of Audit Committee Members (Slate) Mgmt For For Voted Hyundai Engineering & Construction Co., Ltd 03/19/2010 Y38382100 Directors' Fees Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Accept Financial Statements and Statutory Reports Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Approve Final Dividend of 12.35 Pence Per Ordinary Share Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Re-elect Michael Spencer as Director Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Re-elect Mark Yallop as Director Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Reappoint PricewaterhouseCoopers LLP as Auditors of the Company Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Authorise Board to Fix Remuneration of Auditors Mgmt Against Against Voted ICAP plc 07/15/2009 G46981117 Approve Remuneration Report Mgmt Abstain Against Voted ICAP plc 07/15/2009 G46981117 Approve Increase in Authorised Share Capital from GBP 90,000,000 to GBP 110,000,000 Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Authorise Issue of Equity with Pre-emptive Rights Under a General Authority up to GBP 21,591,197 and an Additional Amount Pursuant to a Rights Issue of up to GBP 43,182,394 After Deducting Any Securities Issued Under the General Authority Mgmt Against Against Voted ICAP plc 07/15/2009 G46981117 Subject to the Passing of Resolution 9, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 3,238,679 Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Authorise 64,773,593 Ordinary Shares for Market Purchase Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Authorise the Company and its Subsidiaries to Make EU Political Donations to Political Parties or Independent Election Candidates, to Political Organisations Other Than Political Parties and Incur EU Political Expenditure up to GBP 100,000 Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Approve Scrip Dividend Scheme Mgmt For For Voted ICAP plc 07/15/2009 G46981117 Approve That a General Meeting of the Company Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Non-Voting Meeting Note N/A N/A N/A Voted Imtech N.V. 04/07/2010 IM N44457120 Non-Voting Agenda Item N/A N/A N/A Voted Imtech N.V. 04/07/2010 IM N44457120 Non-Voting Agenda Item N/A N/A N/A Voted Imtech N.V. 04/07/2010 IM N44457120 Accounts and Reports Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Allocation of Profits/Dividends Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Ratification of Management Board Acts Mgmt Against Against Voted Imtech N.V. 04/07/2010 IM N44457120 Ratification of Supervisory Board Acts Mgmt Against Against Voted Imtech N.V. 04/07/2010 IM N44457120 Authority to Issue Shares w/ Preemptive Rights Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Authority to Issue Shares w/ Preemptive Rights in the Event of a Merger Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Authority to Repurchase Shares Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Elect Eric van Amerongen Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Elect A van Tooren Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Supervisory Board Members' Fees Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Authority to Issue Reports in English Mgmt For For Voted Imtech N.V. 04/07/2010 IM N44457120 Non-Voting Agenda Item N/A N/A N/A Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Ann Berzin Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect John Bruton Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Jared Cohon Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Gary Forsee Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Peter Godsoe Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Edward Hagenlocker Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Constance Horner Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Michael Lamach Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Theodore Martin Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Orin Smith Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Richard Swift Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Elect Tony White Mgmt For For Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Advisory Vote on Executive Compensation Mgmt Against Against Voted Ingersoll-Rand plc 06/03/2010 IR G47791101 Ratification of Auditor Mgmt For For Voted Inspur International Ltd. 07/02/2009 G4820C122 Approve Acquisition by Inspur (Shandong) Electronic Information Ltd. of a 100 Percent Interest in Jinan Inspur Communication Ltd. from Shandong Inspur Light and Electricity Technology Ltd. and Shandong Inspur Leasing Ltd. Mgmt For For Voted Inspur International Ltd. 11/06/2009 G4820C122 Approve Supplemental Deed (Deed) Between the Company and Microsoft Corporation and the Issuance of Scrip Dividend Preferred Shares and Scrip Dividend Ordinary Shares Pursuant to the Deed Mgmt Against Against Voted Inspur International Ltd. 11/06/2009 G4820C122 Amend Articles Re: Scrip Dividend Mgmt For For Voted Inspur International Ltd. 11/06/2009 G4820C122 Amend Articles Re: Overlapping Directors Mgmt For For Voted Inspur International Ltd. 11/06/2009 G4820C122 Adopt Amended and Restated Articles of Association Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect JosephCanion Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect Edward Lawrence Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect James Robertson Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Elect Phoebe Wood Mgmt For For Voted Invesco Ltd. 05/18/2010 IVZ G491BT108 Ratification of Auditor Mgmt For For Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA GEORGE G.C. PARKER Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA J. DARRELL DUFFIE Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA CECILIA H. HERBERT Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA CHARLES A. HURTY Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA JOHN E. KERRIGAN Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA ROBERT H. SILVER Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA LEE T. KRANEFUSS Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA JOHN E. MARTINEZ Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA ROBERT S. KAPITO Mgmt Withhold Against Voted iShares MSCI Taiwan Index Fund 01/28/2010 EWA Approve a new investment advisory agreement between each Company, on behalf of each of its funds and Barclays Global Fund Advisors [the adviser] Mgmt For For Voted iShares Trust 11/04/2009 464287E22 Elect Trustee George G.C. Parker Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee J. Darrell Duffie Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Cecilia H. Herbert Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Charles A. Hurty Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee John E. Kerrigan Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Robert H. Silver Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Lee T. Kranefuss Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee John E. Martinez Mgmt Withhold Against Voted iShares Trust 11/04/2009 464287E22 Elect Trustee Robert S. Kapito Mgmt Withhold Against Voted iShares Trust 12/22/2009 Approve Investment Advisory Agreement Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Non-Voting Meeting Note N/A N/A N/A Voted JGC Corporation 06/29/2010 J26945105 Allocation of Profits/Dividends Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Amendments to Articles Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Keisuke Takeuchi Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Masahiko Yaegashi Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Tadanori Aratani Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Sei Tange Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Kohichi Kawana Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Tadashi Ishizuka Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Yutaka Yamazaki Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Keitaroh Ishii Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Eiki Furuta Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Hideaki Miura Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Tsutomu Akabane Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Toyohiko Shimada Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Yasumasa Isetani Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Kazuo Yamane Mgmt For For Voted JGC Corporation 06/29/2010 J26945105 Elect Masayuki Satoh Mgmt For For Voted Kazakhmys PLC 01/11/2010 KAZ G5221U108 Proposed Sale of Equity Interest Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Accounts and Reports Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Allocation of Profits/Dividends Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Directors' Remuneration Report Mgmt Abstain Against Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Elect Philip Aiken Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Elect Simon Heale Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Elect David Munro Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Elect Clinton Dines Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Appointment of Auditor Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Authority to Set Auditor's Fees Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Authority to Repurchase Shares Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 UK Sharesave Plan Mgmt Against Against Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 International Sharesave Plan Mgmt Against Against Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 UK Share Incentive Plan Mgmt Against Against Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 International Share Incentive Plan Mgmt Against Against Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Amendments to Long-Term Incentive Plan Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Amendments to Executive Share Option Plan Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Adoption of New Articles Mgmt For For Voted Kazakhmys PLC 05/14/2010 KAZ G5221U108 Non-Voting Meeting Note N/A N/A N/A Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Accounts and Reports Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Allocation of Profits/Dividends Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Elect LIM Hock San Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Elect OON Kum Loon Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Elect LEE Boon Yang Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Elect Alvin YEO Khirn Hai Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Elect TONG Chong Heong Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Elect Sven Bang Ullring Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Directors' Fees and Distribution of Remuneration Shares Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Special Remuneration to LIM Chee Onn Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Equity Grant to LEE Boon Yang Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Authority to Repurchase Shares Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Related Party Transactions Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Non-Voting Agenda Item N/A N/A N/A Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Adoption of KCL Restricted Share Plan Mgmt For For Voted Keppel Corporation Limited 04/23/2010 K02 Y4722Z120 Adoption of KCL Performance Share Plan Mgmt For For Voted Keppel Corporation Limited 06/16/2010 K02 Y4722Z120 Distribution Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Accounts and Reports Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Allocation of Profits/Dividends Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Elect Kevin WONG Kingcheung Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Elect Edward LEE Kwong Foo Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Elect KOH-LIM Wen Gin Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Directors' Fees Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Authority to Issue Shares at a Discount Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Scrip Dividend Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Authority to Repurchase Shares Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Related Party Transactions Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Non-Voting Agenda Item N/A N/A N/A Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Adoption of the KLL Restricted Share Plan Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Adoption of the KLL Performance Share Plan Mgmt For For Voted Keppel Land Ltd. 04/23/2010 K17 V87778102 Non-Voting Meeting Note N/A N/A N/A Voted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Open Meeting Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Calling the Meeting to Order Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Acknowledge Proper Convening of Meeting Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Prepare and Approve List of Shareholders Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Approve Issuance of up to 12.0 Million Shares without Preemptive Rights Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Authorize Repurchase of up to 6.0 Million Shares Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Authorize Reissuance of Repurchased Shares Mgmt N/A N/A Unvoted Konecranes Oyj (frmrly. KCI Konecranes) 08/31/2009 X4550J108 Close Meeting Mgmt N/A N/A Unvoted Lanxess AG 05/28/2010 LXSG D5032B102 Non-Voting Meeting Note N/A N/A N/A Voted Lanxess AG 05/28/2010 LXSG D5032B102 Non-Voting Meeting Note N/A N/A N/A Voted Lanxess AG 05/28/2010 LXSG D5032B102 Non-Voting Agenda Item N/A N/A N/A Voted Lanxess AG 05/28/2010 LXSG D5032B102 Allocation of Profits/Dividends Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Ratification of Management Board Acts Mgmt Against Against Voted Lanxess AG 05/28/2010 LXSG D5032B102 Ratification of Supervisory Board Acts Mgmt Against Against Voted Lanxess AG 05/28/2010 LXSG D5032B102 Compensation Policy Mgmt Abstain Against Voted Lanxess AG 05/28/2010 LXSG D5032B102 Appointment of Auditor Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Elect Friedrich Janssen Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Elect Robert Koehler Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Elect Rainer Laufs Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Elect Ulrich Middelmann Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Elect Rolf Stomberg Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Elect Theo Walthie Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Authority to Repurchase Shares Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Increase in Authorized Capital Mgmt For For Voted Lanxess AG 05/28/2010 LXSG D5032B102 Amendments to Articles Mgmt For For Voted Lee & Man Paper Manufacturing Ltd 06/24/2010 G5427W130 Non-Voting Meeting Note N/A N/A N/A Voted Lee & Man Paper Manufacturing Ltd 06/24/2010 G5427W130 Non-Voting Meeting Note N/A N/A N/A Voted Lee & Man Paper Manufacturing Ltd 06/24/2010 G5427W130 New Electricity Services Agreement Mgmt For For Voted Lee & Man Paper Manufacturing Ltd 06/24/2010 G5427W130 New Steam Services Agreement Mgmt For For Voted Lee & Man Paper Manufacturing Ltd 12/18/2009 G5427W122 Non-Voting Meeting Note N/A N/A N/A Voted Lee & Man Paper Manufacturing Ltd 12/18/2009 G5427W122 Subdivision of Shares and Change in Board Lot Size Mgmt For For Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Accept Financial Statements and Statutory Reports Mgmt For For Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Reelect Lee Man Chun Raymond as Executive Director Mgmt Against Against Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Reelect Lee Man Bun as Executive Director Mgmt Against Against Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Reelect Li King Wai Ross as Executive Director Mgmt Against Against Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Reelect Chau Shing Yim David as Independent Non-Executive Director Mgmt Against Against Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Authorize Board to Fix the Remuneration of Directors and Approve Terms of Appointment of Each of Poon Chung Kwong, Wong Kai Tung Tony, Peter A Davies and Chau Shing Yim, David Mgmt For For Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt For For Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Voted Lee & Man Paper Manufacturing Ltd. 09/07/2009 G5427W122 Authorize Reissuance of Repurchased Shares Mgmt Against Against Voted Leoni AG 05/06/2010 LEO D50120134 Non-Voting Meeting Note N/A N/A N/A Voted Leoni AG 05/06/2010 LEO D50120134 Non-Voting Meeting Note N/A N/A N/A Voted Leoni AG 05/06/2010 LEO D50120134 Non-Voting Agenda Item N/A N/A N/A Voted Leoni AG 05/06/2010 LEO D50120134 Allocation of Profits/Dividends Mgmt For For Voted Leoni AG 05/06/2010 LEO D50120134 Ratification of Management Board Acts Mgmt Against Against Voted Leoni AG 05/06/2010 LEO D50120134 Ratification of Supervisory Board Acts Mgmt Against Against Voted Leoni AG 05/06/2010 LEO D50120134 Appointment of Auditor Mgmt For For Voted Leoni AG 05/06/2010 LEO D50120134 Authority to Repurchase Shares Mgmt For For Voted Leoni AG 05/06/2010 LEO D50120134 Authority to Issue Convertible Debt Instruments; Authority to Create Conditional Capital I Mgmt For For Voted Leoni AG 05/06/2010 LEO D50120134 Compensation Policy Mgmt Abstain Against Voted Leoni AG 05/06/2010 LEO D50120134 Amendments to Articles Mgmt For For Voted LG Corp. 03/26/2010 Y52755108 Non-Voting Meeting Note N/A N/A N/A Voted LG Corp. 03/26/2010 Y52755108 Accounts and Allocation of Profits/Dividends Mgmt For For Voted LG Corp. 03/26/2010 Y52755108 Amendments to Articles Mgmt For For Voted LG Corp. 03/26/2010 Y52755108 Election of Directors (Slate) Mgmt For For Voted LG Corp. 03/26/2010 Y52755108 Election of Audit Committee Members (Slate) Mgmt For For Voted LG Corp. 03/26/2010 Y52755108 Directors' Fees Mgmt For For Voted LG Corp. 03/26/2010 Y52755108 Non-Voting Meeting Note N/A N/A N/A Voted LG Display Co., Ltd. 03/12/2010 Y5255T100 Non-Voting Meeting Note N/A N/A N/A Voted LG Display Co., Ltd. 03/12/2010 Y5255T100 Accounts and Allocation of Profits/Dividends Mgmt For For Voted LG Display Co., Ltd. 03/12/2010 Y5255T100 Amendments to Articles Mgmt For For Voted LG Display Co., Ltd. 03/12/2010 Y5255T100 Election of Directors (Slate) Mgmt For For Voted LG Display Co., Ltd. 03/12/2010 Y5255T100 Election of Audit Committee Member: AHN Tae Sik Mgmt For For Voted LG Display Co., Ltd. 03/12/2010 Y5255T100 Directors' Fees Mgmt For For Voted Lojas Renner SA 04/22/2010 LREN3 P6332C102 Non-Voting Meeting Note N/A N/A N/A Take No Action Lojas Renner SA 04/22/2010 LREN3 P6332C102 Non-Voting Meeting Note N/A N/A N/A Take No Action Lojas Renner SA 04/22/2010 LREN3 P6332C102 Non-Voting Meeting Note N/A N/A N/A Take No Action Lojas Renner SA 04/22/2010 LREN3 P6332C102 Accounts and Reports Mgmt TNA N/A Take No Action Lojas Renner SA 04/22/2010 LREN3 P6332C102 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Lojas Renner SA 04/22/2010 LREN3 P6332C102 Election of Directors; Remuneration Policy Mgmt TNA N/A Take No Action Lojas Renner SA 04/22/2010 LREN3 P6332C102 Election of Supervisory Council; Fees Mgmt TNA N/A Take No Action Lonking Holdings 05/28/2010 G5636C107 Non-Voting Meeting Note N/A N/A N/A Voted Lonking Holdings 05/28/2010 G5636C107 Accounts and Reports Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Allocation of Profits/Dividends Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Elect LI San Yim Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect QIU Debo Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect LUO Jianru Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect MOU Yan Qun Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect CHEN Chao Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect LIN Zhong Ming Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect NGAI Ngan Ying Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect PAN Longqing Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect QIAN Shizheng Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Elect HAN Xuesong Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Directors' Fees Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Elect FANG Deqin Mgmt Against Against Voted Lonking Holdings 05/28/2010 G5636C107 Directors' Fees Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Authority to Repurchase Shares Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Authority to Issue Repurchased Shares Mgmt For For Voted Lonking Holdings 05/28/2010 G5636C107 Non-Voting Meeting Note N/A N/A N/A Voted Minth Group Limited 05/18/2010 G6145U109 Accounts and Reports Mgmt For For Voted Minth Group Limited 05/18/2010 G6145U109 Allocation of Profits/Dividends Mgmt For For Voted Minth Group Limited 05/18/2010 G6145U109 Elect CHIN Jong Hwa Mgmt Against Against Voted Minth Group Limited 05/18/2010 G6145U109 Elect SHIJian Hui Mgmt Against Against Voted Minth Group Limited 05/18/2010 G6145U109 Elect MUWei Zhong Mgmt Against Against Voted Minth Group Limited 05/18/2010 G6145U109 Directors' Fees Mgmt For For Voted Minth Group Limited 05/18/2010 G6145U109 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Minth Group Limited 05/18/2010 G6145U109 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Minth Group Limited 05/18/2010 G6145U109 Authority to Repurchase Shares Mgmt For For Voted Minth Group Limited 05/18/2010 G6145U109 Authority to Issue Repurchased Shares Mgmt For For Voted Minth Group Limited 05/18/2010 G6145U109 Non-Voting Meeting Note N/A N/A N/A Voted Minth Group Limited 05/18/2010 G6145U109 Non-Voting Meeting Note N/A N/A N/A Voted MRV Engenharia e Participacoes SA 03/08/2010 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Take No Action MRV Engenharia e Participacoes SA 03/08/2010 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Take No Action MRV Engenharia e Participacoes SA 03/08/2010 MRVE3 P6986W107 Elect Eduardo Luiz Mascarenhas Picchioni Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 03/08/2010 MRVE3 P6986W107 Amendments to Articles Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 03/08/2010 MRVE3 P6986W107 Amendments to Articles Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 03/08/2010 MRVE3 P6986W107 Amendments to Articles Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 03/08/2010 MRVE3 P6986W107 Consolidated Version of Articles of Association Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Establishment of Management Board Positions Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Amend Article 24 Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Remuneration Policy Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Accounts and Reports Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 04/30/2010 MRVE3 P6986W107 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action MRV Engenharia e Participacoes SA 12/17/2009 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Voted MRV Engenharia e Participacoes SA 12/17/2009 MRVE3 P6986W107 Stock Split Mgmt For For Voted MRV Engenharia e Participacoes SA 12/17/2009 MRVE3 P6986W107 Amendment to Articles Mgmt For For Voted MRV Engenharia e Participacoes SA 12/17/2009 MRVE3 P6986W107 Amendment to Stock Option Plan Mgmt For For Voted MRV Engenharia e Participacoes SA 12/17/2009 MRVE3 P6986W107 Non-Voting Meeting Note N/A N/A N/A Voted Nice Systems Limited 06/29/2010 NICE Elect Ron Gutler Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Elect Joseph Atsmon Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Elect Rimon Ben-Shaoul Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Elect Josef Dauber Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Elect John Hughes Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Elect David Kostman Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Elect Dan Falk Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Elect Yochi Dvir Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Grant of Options to the Independent Directors Mgmt Against Against Voted Nice Systems Limited 06/29/2010 NICE Increase in Chairman's Special Annual Fee Mgmt Against Against Voted Nice Systems Limited 06/29/2010 NICE Guidelines For Submission of Shareholder Proposals Mgmt Against Against Voted Nice Systems Limited 06/29/2010 NICE Allow More Than Two Outside Directors Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Amendment to Director Indemnification Provisions Mgmt For For Voted Nice Systems Limited 06/29/2010 NICE Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Nice-Systems Ltd. 07/27/2009 Elect Ron Gutler as Director Mgmt For For Voted Nice-Systems Ltd. 07/27/2009 Elect Joseph Atsmon as Director Mgmt For For Voted Nice-Systems Ltd. 07/27/2009 Elect Rimon Ben-Shaoul as Director Mgmt For For Voted Nice-Systems Ltd. 07/27/2009 Elect Yoseph Dauber as Director Mgmt For For Voted Nice-Systems Ltd. 07/27/2009 Elect John Hughes as Director Mgmt For For Voted Nice-Systems Ltd. 07/27/2009 Elect David Kostman as Director Mgmt For For Voted Nice-Systems Ltd. 07/27/2009 Re-appoint The Company's Independent Auditors And To Authorize The Company's Board Of Directors To Fix Their Remuneration. Mgmt For For Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Non-Voting Meeting Note N/A N/A N/A Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Accounts and Reports Mgmt For For Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Allocation of Profits/Dividends Mgmt For For Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect CHEUNG Yan Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect LIU Ming Chung Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect ZHANG Cheng Fei Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect ZHANG Yuanfu Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect LAU Chun Shun Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect GAO Jing Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect Maria TAM Wai Chu Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect Timpson CHUNG Shui Ming Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect CHENG Chi Pang Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Elect WANG Hong Bo Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Directors' Fees Mgmt For For Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Authority to Repurchase Shares Mgmt For For Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Authority to Issue Repurchased Shares Mgmt Against Against Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Non-Voting Agenda Item N/A N/A N/A Voted Nine Dragons Paper (Holdings) Limited 12/03/2009 G65318100 Non-Voting Meeting Note N/A N/A N/A Voted NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Non-Voting Meeting Note N/A N/A N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Non-Voting Meeting Note N/A N/A N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Consolidated Accounts and Reports Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Accounts and Reports Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Remuneration Report Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Stig Eriksson Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Antoine Firmenich Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Edgar Fluri Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Robert Lilja Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Rolf Watter Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Daniela Bosshardt-Hengartner Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Raymund Breu Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Heino von Prondzynski Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Elect Oern Stuge Mgmt TNA N/A Take No Action NOBEL BIOCARE HOLDING AG 03/25/2010 NOBE H5783Q130 Appointment of Auditor Mgmt TNA N/A Take No Action NPC Inc. 11/27/2009 J5915N102 Approve Allocation of Income, With a Final Dividend of JPY 8 Mgmt For For Voted NPC Inc. 11/27/2009 J5915N102 Amend Articles To Reflect Digitalization of Share Certificates Mgmt For For Voted Obrascon Huarte Lain S.A. 11/26/2009 E7795C102 Authorize The Board to Issue Simple Non-Convertible Debt Securities; Void Previous Authorization Mgmt For For Voted Obrascon Huarte Lain S.A. 11/26/2009 E7795C102 Authorize Board to Increase Capital in Accordance with Article 153.1.b of Spanish Company Law Mgmt Against Against Voted Obrascon Huarte Lain S.A. 11/26/2009 E7795C102 Authorize Board to Ratify and Execute Approved Resolutions Mgmt For For Voted Obrascon Huarte Lain S.A. 11/26/2009 E7795C102 Approve Minutes of Meeting Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Non-Voting Meeting Note N/A N/A N/A Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Accounts and Reports Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Allocation of Profits/Dividends Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Ratification of Board Acts Mgmt Against Against Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Appointment of Auditor Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Authority to Repurchase Shares Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Election of Directors Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Remuneration Report Mgmt Abstain Against Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Presentation of Management Report Mgmt For Against Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Amendments to Long-Term Incentive Plan Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Amendments to Articles Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Presentation of Report on Amendments to Board of Directors Regulations Mgmt For Against Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Presentation of Report on the Board's Authority to Issue Debt Instruments Mgmt For Against Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Authority to Carry Out Formalities Mgmt For For Voted Obrascon Huarte Lain SA 05/18/2010 OHL E7795C102 Minutes Mgmt For For Voted Parkson Retail Group Limited 05/17/2010 G69370115 Non-Voting Meeting Note N/A N/A N/A Voted Parkson Retail Group Limited 05/17/2010 G69370115 Accounts and Reports Mgmt For For Voted Parkson Retail Group Limited 05/17/2010 G69370115 Allocation of Profits/Dividends Mgmt For For Voted Parkson Retail Group Limited 05/17/2010 G69370115 Elect CHEW Fook Seng Mgmt Against Against Voted Parkson Retail Group Limited 05/17/2010 G69370115 Elect Robert YAU Ming Kim Mgmt Against Against Voted Parkson Retail Group Limited 05/17/2010 G69370115 Directors' Fees Mgmt For For Voted Parkson Retail Group Limited 05/17/2010 G69370115 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Parkson Retail Group Limited 05/17/2010 G69370115 Authority to Repurchase Shares Mgmt For For Voted Parkson Retail Group Limited 05/17/2010 G69370115 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Parkson Retail Group Limited 05/17/2010 G69370115 Authority to Issue Repurchased Shares Mgmt For For Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Accounts and Reports Mgmt For For Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Directors' Remuneration Report Mgmt Abstain Against Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Appointment of Auditor Mgmt Against Against Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Authority to Set Auditor's Fees Mgmt Against Against Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Elect Tim Bristow Mgmt For For Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Elect Lord Lewis Moonie Mgmt For For Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted PartyGaming plc 04/29/2010 PRTY X6312S110 Authority to Repurchase Shares Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Agenda Item N/A N/A N/A Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Agenda Item N/A N/A N/A Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Agenda Item N/A N/A N/A Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Agenda Item N/A N/A N/A Voted Qiagen NV 06/30/2010 N72482107 Accounts and Reports Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Agenda Item N/A N/A N/A Voted Qiagen NV 06/30/2010 N72482107 Ratification of Management Board Acts Mgmt Against Against Voted Qiagen NV 06/30/2010 N72482107 Ratification of Supervisory Board Acts Mgmt Against Against Voted Qiagen NV 06/30/2010 N72482107 Elect Detlev Riesner Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Dr. Werner Brandt Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Metin Colpan Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Erik Hornnaess Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Manfred Karobath Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Heino von Prondzynski Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Peer Schatz Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Roland Sackers Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Joachim Schorr Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Elect Bernd Uder Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Appointment of Auditor Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Authority to Repurchase Shares Mgmt For For Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Agenda Item N/A N/A N/A Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Agenda Item N/A N/A N/A Voted Qiagen NV 06/30/2010 N72482107 Non-Voting Meeting Note N/A N/A N/A Voted Rightmove PLC 05/05/2010 RMV G75657109 Accounts and Reports Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Directors' Remuneration Report Mgmt Abstain Against Voted Rightmove PLC 05/05/2010 RMV G75657109 Allocation of Profits/Dividends Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Appointment of Auditor Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Authority to Set Auditor's Fees Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Elect Ashley Martin Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Elect Ed Williams Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Elect Nick McKittrick Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Elect Stephen Shipperley Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Rightmove PLC 05/05/2010 RMV G75657109 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Authority to Repurchase Shares Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Authorisation of Political Donations Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Authority to Set General Meeting Notice Period at 14 days Mgmt For For Voted Rightmove PLC 05/05/2010 RMV G75657109 Adoption of New Articles Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Accounts and Reports Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Directors' Remuneration Report Mgmt Abstain Against Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Elect Peter Byrom Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Elect Peter Gregson Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Elect Helen Alexander Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Elect John McAdam Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Elect Andrew Shilston Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Scrip Dividend Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Authorisation of Political Donations Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Adoption of New Articles Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Authority to Set General Meeting Notice at 14 Days Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted ROLLS-ROYCE GROUP PLC 04/28/2010 RR G7630U109 Authority to Repurchase Shares Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Non-Voting Meeting Note N/A N/A N/A Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Non-Voting Meeting Note N/A N/A N/A Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Non-Voting Meeting Note N/A N/A N/A Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Accounts and Reports; Allocation of Profits/Dividend; Ratification of Acts of Management Board, Supervisory Board, and Auditor Mgmt Abstain Against Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Consolidated Accounts and Reports Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Related Party Transactions Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Distribution of Dividend Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Form of Dividend Payment Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Repurchase Shares Pursuant to Liquidity Contract Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Repurchase Shares Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Supervisory Board Members' Fees Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Grant Stock Options Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments Mgmt Against Against Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights Through Public Offer; Authority to Issue Debt Instruments Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Global Ceiling on Capital Increases Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Issue Shares Under Employee Savings Plan Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Amendments Regarding Staggered Board Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Amendments Regarding Electronic Voting Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Authority to Carry Out Formalities Mgmt For For Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Non-Voting Meeting Note N/A N/A N/A Voted SAFT Groupe SA 06/09/2010 SAFT F7758P107 Non-Voting Meeting Note N/A N/A N/A Voted Samsung Electro-Mechanics Co., Ltd 03/19/2010 Y7470U102 Non-Voting Meeting Note N/A N/A N/A Voted Samsung Electro-Mechanics Co., Ltd 03/19/2010 Y7470U102 Accounts and Allocation of Profits/Dividends Mgmt For For Voted Samsung Electro-Mechanics Co., Ltd 03/19/2010 Y7470U102 Amendments to Articles Mgmt For For Voted Samsung Electro-Mechanics Co., Ltd 03/19/2010 Y7470U102 Election of Directors (Slate) Mgmt For For Voted Samsung Electro-Mechanics Co., Ltd 03/19/2010 Y7470U102 Election of Board Audit Members:KANG Byung Ho Mgmt For For Voted Samsung Electro-Mechanics Co., Ltd 03/19/2010 Y7470U102 Directors' Fees Mgmt For For Voted Samsung Techwin Co., Ltd 03/19/2010 Y7470L102 Non-Voting Meeting Note N/A N/A N/A Voted Samsung Techwin Co., Ltd 03/19/2010 Y7470L102 Accounts and Allocation of Profits/Dividends Mgmt For For Voted Samsung Techwin Co., Ltd 03/19/2010 Y7470L102 Amendments to Articles Mgmt For For Voted Samsung Techwin Co., Ltd 03/19/2010 Y7470L102 Elect SEOK Ho Cheol Mgmt Against Against Voted Samsung Techwin Co., Ltd 03/19/2010 Y7470L102 Election of Audit Committee Member: SEOK Ho Cheol Mgmt For For Voted Samsung Techwin Co., Ltd 03/19/2010 Y7470L102 Directors' Fees Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Accounts and Reports Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Allocation of Profits/Dividends Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Elect Lim Joke Mui Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Elect Ron FOO Siang Guan Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Elect WONG Weng Sun Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Elect TAN Kwi Kin Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Elect Richard Hale Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Directors' Fees Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Non-Voting Agenda Item N/A N/A N/A Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Related Party Transactions Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Authority to Repurchase Shares Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Adoption of SembCorp Marine Performance Share Plan 2010 Mgmt For For Voted SembCorp Marine Ltd. 04/20/2010 S51 Y8231K102 Adoption of SembCorp Marine Restricted Share Plan 2010 Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Non-Voting Meeting Note N/A N/A N/A Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Financial Statements Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Directors' Report Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Supervisory Committee's Report Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Allocation of Profits/Dividends Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect CHEN Xue Li Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect ZHOU Shu Hua Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect ZHANG Hua Wei Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect WANG Yi Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect MIAO Yan Guo Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect WANG Zhi Fan Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect WU Chuan Ming Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect SHI Huan Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect LUAN Jian Ping Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect LI Jia Miao Mgmt Against Against Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect BI Dong Mei Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Elect MIAO Hai Sheng Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Fees of Directors and Supervisors Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Non-Voting Agenda Item N/A N/A N/A Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Non-Voting Agenda Item N/A N/A N/A Voted Shandong Weigao Group Medical Polymer Company Limited 05/10/2010 Y76810103 Non-Voting Agenda Item N/A N/A N/A Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Adopt Financial Statements and Directors' and Auditors' Reports Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Declare Final Dividend of SGD 0.155 Per Share Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Joseph Yuvaraj Pillay as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Euleen Goh as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Ho Tian Yee as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Low Check Kian as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Robert Owen as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reelect Liew Mun Leong as Director Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Directors' Fees of Up to SGD 750,000 to be Paid to Joseph Yuvaraj Pillay for the Year Ended June 30, 2010 Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Directors' Fees of Up to SGD 1.2 Million for the Year Ended June 30, 2010 (2009: SGD 1.2 Million) Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Mgmt For For Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Approve Grant of Awards Under theSGX Performance Share Plan and theIssuance of Shares Pursuant to the SGX Performance Share Plan and the SGX Share Option Plan Mgmt Against Against Voted Singapore Exchange Ltd. 10/13/2009 Y79946102 Authorize Share Repurchase Program Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Accounts and Reports Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Directors' Remuneration Report Mgmt Abstain Against Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Allocation of Profits/Dividends Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Elect Adrian Hennah Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Elect Ian Barlow Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Elect Genevieve Berger Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Elect Richard De Schutter Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Elect Rolf Stomberg Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Appointment of Auditor Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Authority to Set Auditor's Fees Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Global Share Plan 2010 Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Adoption of New Articles Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Authority to Repurchase Shares Mgmt For For Voted Smith & Nephew PLC 05/06/2010 SN G82343164 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Ian Bourne Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Pierre Duhaime Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect David Goldman Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Patricia Hammick Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Pierre Lessard Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Edythe Marcoux Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Lorna Marsden Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Claude Mongeau Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Gwyn Morgan Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Hugh Segal Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Elect Lawrence Stevenson Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Appointment of Auditor Mgmt For For Voted SNC-Lavalin Group Inc. 05/06/2010 SNC 78460T105 Advisory Vote on Executive Compensation Mgmt Against Against Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Amendments to Articles Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Amendments to Articles Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Authority to Carry Out Formalities Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Accounts and Reports Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Appointment of Auditor and Account Inspectors Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Related Party Transactions Mgmt For Against Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Investment and Finance Policy Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Allocation of Profits/Dividends Mgmt For For Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Board of Directors' Expenses Mgmt For Against Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Directors' Fees Mgmt Against Against Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Audit and Directors' Committee Fees and Budget Mgmt Against Against Voted Sociedad Quimica y Minera de Chile SA - SQM 04/29/2010 SQM-A Transaction of Other Business Mgmt Against Against Voted Sonova Holding AG 06/15/2010 SOON H8024W106 Non-Voting Meeting Note N/A N/A N/A Take No Action Sonova Holding AG 06/15/2010 SOON H8024W106 Non-Voting Meeting Note N/A N/A N/A Take No Action Sonova Holding AG 06/15/2010 SOON H8024W106 Accounts and Reports Mgmt TNA N/A Take No Action Sonova Holding AG 06/15/2010 SOON H8024W106 Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Sonova Holding AG 06/15/2010 SOON H8024W106 Ratification of Board and Management Acts Mgmt TNA N/A Take No Action Sonova Holding AG 06/15/2010 SOON H8024W106 Elect John Zei Mgmt TNA N/A Take No Action Sonova Holding AG 06/15/2010 SOON H8024W106 Appointment of Auditor Mgmt TNA N/A Take No Action Sonova Holding AG 06/15/2010 SOON H8024W106 Amendments to Articles Mgmt TNA N/A Take No Action Symrise Ag 05/11/2010 SY1 D827A1108 Non-Voting Meeting Note N/A N/A N/A Voted Symrise Ag 05/11/2010 SY1 D827A1108 Non-Voting Meeting Note N/A N/A N/A Voted Symrise Ag 05/11/2010 SY1 D827A1108 Non-Voting Agenda Item N/A N/A N/A Voted Symrise Ag 05/11/2010 SY1 D827A1108 Allocation of Profits/Dividends Mgmt For For Voted Symrise Ag 05/11/2010 SY1 D827A1108 Ratification of Management Board Acts Mgmt Against Against Voted Symrise Ag 05/11/2010 SY1 D827A1108 Ratification of Supervisory Board Acts Mgmt Against Against Voted Symrise Ag 05/11/2010 SY1 D827A1108 Appointment of Auditor Mgmt For For Voted Symrise Ag 05/11/2010 SY1 D827A1108 Elect Thomas Rabe Mgmt For For Voted Symrise Ag 05/11/2010 SY1 D827A1108 Amendments to Articles Mgmt For For Voted Symrise Ag 05/11/2010 SY1 D827A1108 Authority to Repurchase Shares Mgmt For For Voted Symrise Ag 05/11/2010 SY1 D827A1108 Increase in Authorized Capital Mgmt For For Voted Symrise Ag 05/11/2010 SY1 D827A1108 Compensation Policy Mgmt Abstain Against Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Non-Voting Meeting Note N/A N/A N/A Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Non-Voting Meeting Note N/A N/A N/A Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Accounts and Reports Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Allocation of Profits/Dividends Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Elect Roy CHUNG Chi Ping Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Elect Patrick CHAN Kin Wah Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Elect Vincent CHEUNG Ting Kau Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Elect Joel Schleicher Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Directors' Fees Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Authority to Repurchase Shares Mgmt For For Voted Techtronic Industries Co Ltd 05/28/2010 Y8563B159 Authority to Issue Repurchased Shares Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Mayank Ashar Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect J. Brian Aune Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Jalynn Bennett Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Hugh Bolton Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Felix Chee Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Jack Cockwell Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Norman Keevil Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Norman Keevil III Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Takashi Kuriyama Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Donald Lindsay Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Takuro Mochihara Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Janice Rennie Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Warren Seyffert Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Elect Christopher Thompson Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Teck Resources Limited 04/22/2010 TCK 2010 Stock Option Plan Mgmt Against Against Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Accounts and Reports Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Consolidated Accounts and Reports Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Allocation of Profits/Dividends Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Ratification of Board Acts Mgmt Against Against Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Appointment of Auditor Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Amendments to Articles Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Report on Amendments to Board of Directors' Regulations Mgmt For Against Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Board Size Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Ratification of the Co-option of Diego del Alcazar y Silvela Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Authority to Repurchase Shares Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Charitable Donations Mgmt Against Against Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Directors' Fees Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Authority to Carry Out Formalities Mgmt For For Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Non-Voting Meeting Note N/A N/A N/A Voted Tecnicas Reunidas SA 06/23/2010 TRE E9055J108 Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Non-Voting Meeting Note N/A N/A N/A Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Accounts and Reports; Ratification of Board Acts Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Consolidated Accounts and Reports Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Related Party Transactions Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Allocation of Profits/Dividends Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Ratification of the Co-option of Claude Berda Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Elect Alain Pouyat Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Acknowledgment of Election of Employee Representatives Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Repurchase Shares Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Issue Shares and/or Convertible Securities through a Public Offer w/o Preemptive Rights; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Increase Share Issuance Limit Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Set Offering Price of Shares Issued Through Public Offer or Private Placement w/o Preemptive Rights Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Increase Capital in Case of Exchange Offer Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Issue Shares and/or Convertible Securities Through Private Placement; Authority to Issue Debt Instruments Mgmt For For Voted Television Francaise - TF1 04/15/2010 TFI F91255103 Authority to Carry Out Formalities Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Accounts and Reports Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Directors' Remuneration Report Mgmt Abstain Against Voted The Game Group plc 06/22/2010 GMG G37217109 Allocation of Profits/Dividends Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Elect Peter Lewis Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Elect Ishbel Macpherson Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Elect Ben White Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Elect Dana Dunne Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Elect David Mansfield Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Appointment of Auditor Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Authority to Set Auditor's Fees Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted The Game Group plc 06/22/2010 GMG G37217109 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Authority to Repurchase Shares Mgmt For For Voted The Game Group plc 06/22/2010 GMG G37217109 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Accept Financial Statements and Statutory Reports Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Approve Remuneration Report Mgmt Abstain Against Voted The GAME Group plc 07/02/2009 G37217109 Approve Final Dividend of 3.71 Pence Per Ordinary Share Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Re-elect Peter Lewis as Director Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Re-elect Christopher Bell as Director Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Elect Dennis Woodside as Director Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Elect Terry Scicluna as Director Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Reappoint BDO Stoy Hayward LLP as Auditors of the Company Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Authorise Board to Fix Remuneration of Auditors Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 5,772,060 Mgmt Against Against Voted The GAME Group plc 07/02/2009 G37217109 Amend The GAME Group plc Performance Share Plan 2004 Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Subject to the Passing of Resolution 10, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 865,809 Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Authorise 34,632,365 Ordinary Shares for Market Purchase Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Approve That a General Meeting Other Than Annual General Meetings May Be Called on 14 Clear Days' Notice Mgmt For For Voted The GAME Group plc 07/02/2009 G37217109 Adopt New Articles of Association Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Elect Denis Arsenault Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Elect Carol Banducci Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Elect James Freer Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Elect James Geyer Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Elect Timothy Haddon Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Elect Kevin Loughrey Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Elect Thomas O'Neil Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC 2010 Employee Stock Purchase Plan Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC 2010 Long-Term Incentive Plan Mgmt For For Voted THOMPSON CREEK METALS COMPANY INC. 05/06/2010 TC Ratification of Auditor Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Non-Voting Meeting Note N/A N/A N/A Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Tetsuroh Higashi Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Tetsuo Tsuneishi Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Kiyoshi Satoh Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Hiroshi Takenaka Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Masao Kubodera Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Haruo Iwatsu Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Hirofumi Kitayama Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Keniji Washino Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Hikaru Itoh Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Takashi Nakamura Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Hiroshi Inoue Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Elect Masahiro Sakane Mgmt For For Voted Tokyo Electron Ltd 06/18/2010 J86957115 Election of Mamoru Hara Mgmt Against Against Voted Trevi S.p.A. 04/29/2010 TFI T9471T106 Non-Voting Meeting Note N/A N/A N/A Take No Action Trevi S.p.A. 04/29/2010 TFI T9471T106 Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Trevi S.p.A. 04/29/2010 TFI T9471T106 Authority to Trade in Company Stock Mgmt TNA N/A Take No Action Trevi S.p.A. 04/29/2010 TFI T9471T106 Election of Directors Mgmt TNA N/A Take No Action Trevi S.p.A. 04/29/2010 TFI T9471T106 Election of Statutory Auditors Mgmt TNA N/A Take No Action Trevi S.p.A. 04/29/2010 TFI T9471T106 Non-Voting Meeting Note N/A N/A N/A Take No Action Trevi S.p.A. 04/29/2010 TFI T9471T106 Non-Voting Meeting Note N/A N/A N/A Take No Action Ubisoft Entertainment SA 07/10/2009 F9396N106 Approve Financial Statements and Discharge Directors Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Approve Allocation of Income and Omission of Dividends Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Approve Auditors' Special Report Regarding Related-Party Transactions Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Authorize Filing of Required Documents/Other Formalities Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.45 Million Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.45 Million with the Possibility Not to Offer them to the Public Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Approve Employee Stock Purchase Plan Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Authorize up to 3.4 Percent of Issued Capital for Use in Stock Option Plan Mgmt Against Against Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Approve Stock Purchase Plan Reserved for International Employees Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Set Global Limit for Capital Increase to Result from All Issuance Requests at EUR 4 Million Mgmt Against Against Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Amend Article 9 of Bylaws Re: Length of terms for Directors Mgmt For For Voted Ubisoft Entertainment SA 07/10/2009 F9396N106 Authorize Filing of Required Documents/Other Formalities Mgmt For For Voted United Tractors 05/21/2010 UNTR Y7146Y140 Accounts and Reports Mgmt For For Voted United Tractors 05/21/2010 UNTR Y7146Y140 Allocation of Profits/Dividends Mgmt For For Voted United Tractors 05/21/2010 UNTR Y7146Y140 Election of Directors and Commissioners Mgmt For For Voted United Tractors 05/21/2010 UNTR Y7146Y140 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Warner Chilcott Public Limited Company 05/13/2010 WCRX G94368100 Elect John Connaughton Mgmt For For Voted Warner Chilcott Public Limited Company 05/13/2010 WCRX G94368100 Elect Stephen Murray Mgmt For For Voted Warner Chilcott Public Limited Company 05/13/2010 WCRX G94368100 Ratification of Auditor Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Accounts and Reports Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Elect Graham Hearne Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Elect FranciscoGros Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Elect Patrick Murray Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Elect Alasdair MacDonald Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Directors' Remuneration Report Mgmt Abstain Against Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Allocation of Profits/Dividends Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Non-Voting Agenda Item N/A N/A N/A Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Non-Voting Agenda Item N/A N/A N/A Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Non-Voting Agenda Item N/A N/A N/A Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Non-Voting Agenda Item N/A N/A N/A Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Authority to Repurchase Shares Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Non-Voting Agenda Item N/A N/A N/A Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Adoption of New Articles Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Share Incentive Plan Mgmt For For Voted Wellstream Holdings plc 05/12/2010 WSM G9529Y101 Non-Voting Agenda Item N/A N/A N/A Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Annual Report Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Financial Statements Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Allocation of Profits/Dividends Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Appointment of Auditor Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Guy de Selliers de Moranville Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Mikhail Dubinin Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Igor Kostikov Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Michael O'Neil Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Alexander Orlov Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Sergei Plastinin Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Gavril Yushvaev Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect David Iakobachvili Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Evgeny Yasin Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Marcus Rhodes Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Jacques Vincent Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Natalia Volkova Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Irina Vershinina Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Natalia Polikarpova Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Yekaterina Peregudova Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Evgeniya Solntseva Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Natalia Kolesnikova Mgmt For For Voted Wimm-Bill-Dann Foods Ojsc 05/14/2010 WBD 97263M109 Elect Tatiana Shavero Mgmt For For Voted Wirecard AG 06/17/2010 WDI D22359133 Non-Voting Meeting Note N/A N/A N/A Voted Wirecard AG 06/17/2010 WDI D22359133 Non-Voting Meeting Note N/A N/A N/A Voted Wirecard AG 06/17/2010 WDI D22359133 Non-Voting Agenda Item N/A N/A N/A Voted Wirecard AG 06/17/2010 WDI D22359133 Allocation of Profits/Dividends Mgmt For For Voted Wirecard AG 06/17/2010 WDI D22359133 Ratification of Management Board Acts Mgmt Against Against Voted Wirecard AG 06/17/2010 WDI D22359133 Ratification of Supervisory Board Acts Mgmt Against Against Voted Wirecard AG 06/17/2010 WDI D22359133 Compensation Policy Mgmt Abstain Against Voted Wirecard AG 06/17/2010 WDI D22359133 Elect Stefan Klestil Mgmt For For Voted Wirecard AG 06/17/2010 WDI D22359133 Appointment of Auditor Mgmt Against Against Voted Wirecard AG 06/17/2010 WDI D22359133 Authority to Repurchase Shares Mgmt For For Voted Wirecard AG 06/17/2010 WDI D22359133 Amendments to Articles Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Accounts and Reports Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Directors' Remuneration Report Mgmt Abstain Against Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect Les Thomas Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect Mike Straughen Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect John Morgan Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect Christopher Masters Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect D. John Ogren Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect Ian Marchant Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect David Woodward Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Elect Michel Contie Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Appointment of Auditor Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Authority to Set Auditor's Fees Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Non-Voting Agenda Item N/A N/A N/A Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Adoption of New Articles Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Non-Voting Agenda Item N/A N/A N/A Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Non-Voting Agenda Item N/A N/A N/A Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Authority to Repurchase Shares Mgmt For For Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Non-Voting Agenda Item N/A N/A N/A Voted Wood Group (John) PLC 05/12/2010 WG G9745T100 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Yara International ASA 05/11/2010 YAR R9900C106 Non-Voting Meeting Note N/A N/A N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Non-Voting Meeting Note N/A N/A N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Election of Presiding Chairman; Election of Individual to check Minutes Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Compensation Policy Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Election of Directors Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Directors' Fees Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Nominating Committee Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Amendment Regarding Meeting Documents Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Authority to Repurchase Shares Mgmt TNA N/A Take No Action Yara International ASA 05/11/2010 YAR R9900C106 Non-Voting Meeting Note N/A N/A N/A Take No Action Yoox S.p.A. 04/19/2010 YOOX T9846S106 Accounts and Reports; Allocation of Profits/Dividends Mgmt TNA N/A Take No Action Yoox S.p.A. 04/19/2010 YOOX T9846S106 Authority to Set Auditor's Fees Mgmt TNA N/A Take No Action Yoox S.p.A. 04/19/2010 YOOX T9846S106 Elect Catherine Gerardin Mgmt TNA N/A Take No Action Yoox S.p.A. 04/19/2010 YOOX T9846S106 Non-Voting Meeting Note N/A N/A N/A Take No Action Zhuzhou CSR Times Electric Co Ltd 12/18/2009 Y9892N104 Approve Issuance of Short-Term Debt Financing Instruments in the Aggregate Principal Amount of Up to RMB 1 Billion for the Two Years Ending Dec. 31, 2011 (Short-Term Debt Financing Instruments Issuance) Mgmt For For Voted Zhuzhou CSR Times Electric Co Ltd 12/18/2009 Y9892N104 Approve, Ratify and Confirm the Actions and Steps Taken by the Board with Respect to the Short-Term Debt Financing Instruments Issuance Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated World Investment Series, Inc. By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
